EXHIBIT 10.16

Execution Version

 

 

$200,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

LAZARD GROUP LLC,

as Borrower,

The Several Banks from Time to Time Party Hereto,

and

CITIBANK, N.A.,

as Administrative Agent

 

 

Dated as of July 22, 2020

 

 

CITIBANK, N.A.,

as Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

SECTION 1.

 

DEFINITIONS

 

1

1.1

 

Defined Terms

 

1

1.2

 

Other Definitional Provisions

 

26

1.3

 

Divisions

 

27

SECTION 2.

 

AMOUNT AND TERMS OF LOAN COMMITMENTS

 

27

2.1

 

Loans

 

27

2.2

 

Notes

 

27

2.3

 

Interest Rates and Interest Payment Dates

 

27

2.4

 

Fees

 

28

2.5

 

Computation of Interest and Fees

 

28

2.6

 

Procedure for Borrowing

 

29

2.7

 

Conversion and Continuation Options

 

29

2.8

 

Termination or Reduction of Commitments

 

30

2.9

 

Optional Prepayments of Loans

 

30

2.10

 

Pro Rata Treatment and Payments

 

30

2.11

 

Non‑Receipt of Funds by the Administrative Agent

 

31

2.12

 

Indemnity

 

31

2.13

 

Capital Adequacy

 

32

2.14

 

Effect of Benchmark Transition Event

 

32

2.15

 

Illegality

 

33

2.16

 

Requirements of Law

 

37

2.17

 

Taxes

 

35

2.18

 

Commitment Reductions and Mandatory Prepayments

 

37

2.19

 

Defaulting Lender

 

38

2.20

 

Mitigation Obligations; Replacement of Banks

 

39

2.21

 

Incremental Commitments

 

40

SECTION 3.

 

RESERVED

 

41

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

41

4.1

 

Financial Condition

 

41

4.2

 

No Material Adverse Effect

 

42

4.3

 

Existence; Compliance with Law

 

42

4.4

 

Power; Authorization; Enforceable Obligations

 

42

4.5

 

No Legal Bar

 

43

4.6

 

No Material Litigation

 

43

4.7

 

No Default

 

43

4.8

 

Ownership of Property; Liens

 

43

4.9

 

Taxes

 

43

4.10

 

Federal Regulations

 

43

4.11

 

ERISA

 

44

4.12

 

Investment Company Act

 

44

4.13

 

Significant Subsidiaries

 

44

- i -

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Page

4.14

 

EEA Financial Institutions..

 

45

4.15

 

Accuracy of Information, etc

 

45

4.16

 

Use of Proceeds

 

45

4.17

 

Sanctions, OFAC and Patriot Act

 

45

SECTION 5.

 

CONDITIONS PRECEDENT

 

46

5.1

 

Conditions of Initial Loans

 

46

5.2

 

Conditions to All Loans

 

47

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

48

6.1

 

Financial Statements

 

48

6.2

 

Certificates; Other Information

 

48

6.3

 

Conduct of Business and Maintenance of Existence; Compliance

 

49

6.4

 

Maintenance of Property; Insurance

 

49

6.5

 

Inspection of Property; Books and Records; Discussions

 

50

6.6

 

Notices

 

50

SECTION 7.

 

NEGATIVE COVENANTS

 

51

7.1

 

Financial Condition Covenants.

 

51

7.2

 

Limitation on Indebtedness

 

51

7.3

 

Limitation on Liens

 

53

7.4

 

Limitation on Fundamental Changes

 

55

7.5

 

RESERVED.

 

55

7.6

 

RESERVED.

 

55

7.7

 

Clauses Restricting Subsidiary Distributions

 

55

7.8

 

Restricted Payments

 

56

7.9

 

Disposition of Designated Subsidiaries

 

57

SECTION 8.

 

RESERVED

 

57

SECTION 9.

 

EVENTS OF DEFAULT

 

57

SECTION 10.

 

RESERVED

 

60

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

60

11.1

 

Appointment

 

60

11.2

 

Delegation of Duties

 

60

11.3

 

Exculpatory Provisions

 

60

11.4

 

Reliance by Agent

 

60

11.5

 

Notice of Default

 

61

11.6

 

Non‑Reliance on Administrative Agent

 

61

11.7

 

Indemnification

 

62

11.8

 

Agent in Its Individual Capacity

 

62

11.9

 

Successor Agent

 

62

SECTION 12.

 

MISCELLANEOUS

 

62

12.1

 

Amendments and Waivers

 

62

- ii -

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Page

12.2

 

Notices

 

63

12.3

 

No Waiver; Cumulative Remedies

 

65

12.4

 

Survival of Representations and Warranties

 

65

12.5

 

Payment of Expenses

 

65

12.6

 

Confidentiality

 

66

12.7

 

Successors and Assigns; Participations and Assignments

 

67

12.8

 

Adjustments; Right of Setoff

 

70

12.9

 

WAIVERS OF JURY TRIAL

 

71

12.10

 

Submission to Jurisdiction; Waivers

 

71

12.11

 

Counterparts

 

72

12.12

 

Governing Law

 

72

12.13

 

USA Patriot Act

 

72

12.14

 

Amendment and Restatement

 

72

12.15

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

 

73

 

SCHEDULES:

 

Schedule 1.1A

-

Commitments

Schedule 1.1B

-

Rating Agencies

Schedule 7.2

-

Existing Indebtedness and Existing Liens

 

 

 

EXHIBITS:

 

 

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B-1

-

Form of Opinion of Cravath, Swaine & Moore LLP, Counsel to the Company

Exhibit B-2

-

Form of Opinion of General Counsel to the Company

Exhibit B-3

-

Form of Opinion of Wilmer Cutler Pickering Hale and Dorr LLP

Exhibit C

-

Form of Assignment and Assumption

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Form of U.S. Tax Compliance Certificate

Exhibit F-1

-

Increased Facility Activation Notice

Exhibit F-2

-

New Bank Supplement

 

 

 

- iii -

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 22, 2020, among LAZARD
GROUP LLC, a Delaware limited liability company (the “Company”), the several
Banks, financial institutions or other entities from time to time party hereto,
and CITIBANK, N.A., a national banking association (“Citibank”), as
administrative agent for the Banks hereunder.

W I T N E S S E T H :

WHEREAS, the Company entered into that certain Credit Agreement, dated as of
September 25, 2015, between the Company, the Administrative Agent and the
several banks from time to time party thereto (the “Existing Lenders”) (as
amended, supplemented or modified from time to time prior to the date hereof,
the “Existing Credit Agreement”); and

WHEREAS, subject to and on the terms and conditions set forth herein, the
parties thereto wish to amend and restate the Existing Credit Agreement in its
entirety upon the terms and conditions set forth herein, with the Existing
Credit Agreement, as so amended and restated, and as may be further amended,
restated, supplemented or otherwise modified, being hereinafter referred to as
the “Agreement”;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Existing Lenders, the Administrative Agent and the Company
agree that the Existing Credit Agreement is hereby amended and restated as of
the Restatement Effective Date (as hereinafter defined) to read in its entirety
as follows, and the several other Banks agree to enter into this Agreement as
follows:

 

SECTION 1.DEFINITIONS

1.1Defined Terms.  As used in this Agreement, the following terms have the
following meanings:

“Act”:  the Securities and Exchange Act of 1934, as amended from time to time.

“Additional Assets”:  Capital Stock of an entity primarily engaged in or related
to, or property used or useful in, the investment banking or asset management
businesses engaged in by the Company on the date hereof.

“Adjustment Date”:  as defined in the Pricing Grid.

“Administrative Agent”:  Citibank, in its capacity as administrative agent for
the Banks hereunder, and its successors in such capacity.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

1

 

--------------------------------------------------------------------------------

 

“Affiliate”:  any Person (other than a Subsidiary) which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
the Company.  For purposes of this definition, a Person shall be deemed to be
“controlled by” the Company if the Company possesses, directly or indirectly,
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

“Agreement”:  as defined in the Preamble.

“Applicable Margin”:  the Applicable Margin will be determined in accordance
with the Pricing Grid.

“Assignee”:  as defined in Section 12.7(b)(i).

“Assignment and Assumption”:  an agreement substantially in the form of Exhibit
C.

“Available Commitment”:  as to each Bank, at a particular time, an amount equal
to the difference between (a) the amount of such Bank’s Commitment and (b) the
aggregate outstanding principal amount of Loans made by such Bank (after giving
effect to any simultaneous repayment of Loans at such time); collectively, as to
the Banks, the “Available Commitments”.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banks”:  Citibank, State Street Bank and Trust Company, The Bank of New York
Mellon, HSBC Bank USA, N.A., and The Northern Trust Company, as parties to this
Agreement, and permitted assignees pursuant to subsection 12.7 (individually, a
“Bank”).

“Base Rate”:  for any day, a fluctuating rate per annum equal to the highest of
(a) the Fed Rate in effect on such day plus 1/2 of 1.00%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its prime rate, and (c) the Eurodollar Rate for a Loan
denominated in Dollars with an Interest Period of one month commencing on such
day plus 1.00%.  For the purposes of clause (b) above, the prime rate is a rate
set by the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic

2

--------------------------------------------------------------------------------

 

conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan”:  a Loan that bears interest based on the Base Rate.

“Basel III”:  the consultative papers of The Basel Committee on Banking
Supervision of December 2009 entitled “Strengthening the resilience of the
banking sector” and “International framework for liquidity risk measurement,
standards and monitoring”, in each case together with any amendments thereto.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
be based on the secured overnight financing rate) that has been selected by the
Administrative Agent and the Company giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the Eurodollar Base Rate for Dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.

“Benchmark Replacement Adjustment”: with respect to any replacement of the
Eurodollar Base Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Company
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Base Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Base Rate with the applicable Unadjusted Benchmark
Replacement for Dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent reasonably
determines, in consultation with the Company, may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent reasonably determines
that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

3

--------------------------------------------------------------------------------

 

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the Eurodollar Base Rate:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Base Rate permanently or indefinitely ceases to provide the
Eurodollar Base Rate; or

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the Eurodollar Base Rate:

(1)a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Base Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Base Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Base
Rate;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurodollar Base Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Eurodollar Base Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Base Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Base Rate, which states that the administrator of the Eurodollar Base Rate has
ceased or will cease to provide the Eurodollar Base Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Base
Rate; or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurodollar Base Rate announcing that the Eurodollar
Base Rate is no longer representative.

 

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent (or, in the event such Early Opt-in Election has occurred as a result of a
determination or election by the Company, the Administrative Agent and the
Company) or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Banks.

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Base Rate and solely to the extent that the Eurodollar Base Rate has not been
replaced with a

4

--------------------------------------------------------------------------------

 

Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Eurodollar Base Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the Eurodollar Base Rate for all purposes hereunder pursuant to Section
2.14.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefited Bank”:  as defined in Section 12.8(a).

“Board”:  the Board of Governors of the Federal Reserve System, or any successor
entity to the functions of the Board of Governors of the Federal Reserve System.

“Board of Directors”:  as to any Person, the board of directors or managers, as
applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

“Borrowing Date”:  any Business Day on which the Banks make Loans hereunder, as
specified in a notice pursuant to Section 2.6 or Section 2.7.

“Broker-Dealer Indebtedness”:  Indebtedness of the Subsidiaries of the Company
which are registered broker-dealers.

“Business Combination”:  as defined in Section 7.4.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that when such term is used to describe a day on which a borrowing,
payment or interest rate determination is to be made in respect of a Eurodollar
Loan, or the first day or last day of an Interest Period in respect of a
Eurodollar Loan, a Business Day must also be a day on which commercial banks are
open for dealings in Dollar deposits in London.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, subject to Section 1.2(b), and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP, subject to Section 1.2(b).  Notwithstanding the foregoing, all leases of
any Person that would have been treated as operating leases for purposes of GAAP
on September 25, 2015 (regardless of whether such lease was in effect on such
date or amended, modified or otherwise supplemented after such date) shall be
accounted for as operating leases (and not as capital leases) for purposes of
this Agreement regardless of any change to GAAP following September 25, 2015
which would otherwise require such leases to be treated as capital leases.

5

--------------------------------------------------------------------------------

 

“Capital Stock”:  any and all shares and interests (however designated) of
capital stock of a corporation, any and all equivalent ownership interests in a
Person (other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing but excluding any profit participation interests.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Bank or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or carrying an equivalent rating by any rating agency set
forth on Schedule 1.1B or any nationally recognized rating agency, if S&P and
all the rating agencies on Schedule 1.1B cease publishing ratings of commercial
paper issues generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Bank or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A- by S&P or carry an equivalent rating by any
rating agency set forth on Schedule 1.1B or any nationally recognized rating
agency; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Bank or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and carry an equivalent rating by any rating agency set forth on Schedule
1.1B and (iii) have portfolio assets of at least $5,000,000,000.

“Change in Control”:  (a) the acquisition by any individual or group (other than
the Managing Directors, or, in the case of the Company, Holdings or its
controlled affiliates) of beneficial ownership of more than 50% of either (i)
the then-outstanding shares of Holdings Capital Stock, (ii) the then-outstanding
shares of Company Capital Stock or (iii) the combined voting power of the
then-outstanding voting securities of the Company (if applicable) or Holdings
entitled to vote generally in the election of directors (other than, for the
purposes of this clause (a), any acquisition that would otherwise be a Change in
Control under this clause (a) pursuant to which the Company and Holdings become
Subsidiaries of another person (such person, the “Parent Company”) and such
Parent Company shall not have an individual or group having beneficial ownership
of more than 50% of the Capital Stock of the Parent Company generally entitled
to elect the

6

--------------------------------------------------------------------------------

 

directors of the Parent Company) or (b) failure of Holdings to beneficially own
or be entitled to exercise, directly or indirectly, the right (whether by
contract, limited liability company agreement, bylaws, agreement or otherwise)
to elect a majority of the Board of Directors of the Company.

“Citibank”:  as defined in the Preamble.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated and the rulings issued thereunder.

“Commitment”:  as to each Bank, its obligation to make Loans to the Company in
an aggregate principal amount not to exceed the amount set forth opposite such
Bank’s name on Schedule 1.1A; collectively, as to the Banks, the “Commitments”.

“Commitment Fee Rate”:  the Commitment Fee Rate will be determined in accordance
with the Pricing Grid.

“Commitment Percentage”:  as to each Bank, the percentage of the amount of the
aggregate Commitments constituted by the amount of such Bank’s Commitment.

“Commitment Period”:  on any date of determination thereof, the period from and
including the Restatement Effective Date to but not including the earlier to
occur of (a) the Maturity Date or (b) such other date as the Commitments shall
terminate as provided herein.

“Common Interest”:  as defined in the operating agreement of the Company or any
other Capital Stock of the Company which shall replace the Common Interest.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001(a)(14)
of ERISA or is part of a group that includes the Company and that is treated as
a single employer under Section 414(b) or (c) of the Code.

“Communications”:  as defined in Section 12.2(b).

“Company”:  as defined in the Preamble.

“Company Capital Stock”:  the Common Interests of the Company.

“Consolidated Adjusted EBITDA”:  for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to (a) the sum,
without duplication, of the amounts for such period of (i) Consolidated Net
Income, (ii) Consolidated Interest Expense, (iii) provisions for taxes based on
income plus tax distributions in accordance with the Company’s operating
agreement (computed on a cash basis), (iv) total depreciation expense, (v) total
amortization expense (including, for the avoidance of doubt, (A) non-cash
amortization related to performance-based restricted participation units and
other equity awards of the Company and (B) non-cash amortization related to
acquisitions and similar transactions) and (vi) other non-cash

7

--------------------------------------------------------------------------------

 

expenses, fees, charges, reserves or losses reducing Consolidated Net Income
(excluding any such non-cash item otherwise included in this clause (vi) to the
extent that such item represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period (other than severance or restructuring related expenses or charges,
which shall be added back)); minus (b) non-cash items increasing Consolidated
Net Income for such period (excluding any such non-cash items to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period).

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated Adjusted EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations, but excluding debt
issuance costs and similar charges and any amortization thereof) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing); less (i) interest income on marketable
securities, and (ii) in the case of Broker-Dealer Indebtedness (including that
of LFNY) and the Indebtedness of Lazard Frères Banque, interest income related
to such Indebtedness.  Consolidated Interest Expense shall not include the
portion of the payments due under the terms of “mandatory” convertible or
“mandatory” exchangeable securities (it being understood that such exchangeable
securities refers to securities exchangeable into equity) representing contract
adjustment payments (including interest accretion on the contract adjustment
payment related liability) or the interest accruals under the Paris Profit
Sharing Plan.

“Consolidated Leverage Ratio”:  as at the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters then ended.

“Consolidated Net Income”:  for any period, the net income (or loss) of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided, that
there shall be excluded (a) any net after-tax extraordinary or nonrecurring or
unusual gains, losses, expenses or charges, including without limitation those
attributable to business dispositions, asset dispositions (other than in the
ordinary course of business), discontinued operations and the early
extinguishment of indebtedness, (b) any fees, expenses or charges related to any
offering of equity interests or debt of any kind or related to any acquisition
or merger or similar transaction (whether or not successful), including any
fees, expenses, charges or change in control payments related to such
transaction, (c) the impact of any cumulative change in accounting principles
during the applicable period, (d) any non-cash impairment charge or asset write
off resulting from the application of SFAS 142 and 144, and the amortization of
intangibles arising pursuant to SFAS 141 and (e) any non-cash expenses realized
or resulting from employee benefit plans or post-employment benefit plans,
grants of restricted stock, restricted stock units,

8

--------------------------------------------------------------------------------

 

performance-based restricted stock units, stock appreciation rights, stock
options, Lazard fund interests or other rights, or one-time non-cash
compensation charges (including any cash expenditure for the acquisition of
equity interests of Holdings to be so granted to the extent that Holdings or any
of its subsidiaries contributes to or otherwise invests in the equity of the
Company a corresponding amount of cash).  For all purposes of this Agreement,
Consolidated Net Income shall be reduced by an amount equal to the tax
distributions (computed on a cash basis) in accordance with the Company’s
operating agreement.

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Company and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP;  provided that, without duplication,
“Consolidated Total Debt” shall not include (a) the Indebtedness of Lazard
Frères Banque or any Broker-Dealer Indebtedness (including that of LFNY) (other
than Broker-Dealer Indebtedness that is included in the calculation used to
determine the capital requirements of any of the Company’s Subsidiaries) or (b)
up to $250,000,000 aggregate principal amount of any Subordinated
Indebtedness.  Notwithstanding anything to the contrary herein, Consolidated
Total Debt shall not include any Indebtedness (“Subject Debt”) outstanding on
any determination date which is to be refinanced with the proceeds of previously
incurred refinancing Indebtedness that is included in Consolidated Total Debt on
such date or with other proceeds available to the Company or its Subsidiaries
(collectively, the “Refinancing Proceeds”); provided that a notice of redemption
of, or an offer to purchase, such Subject Debt has been given or made (and, in
the case of an offer to purchase, not withdrawn) on or prior to such date and
the applicable Refinancing Proceeds have been irrevocably deposited in a trust
or escrow account pursuant to documentation relating to such redemption of, or
offer to purchase, the applicable Subject Debt.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Documents”:  any of this Agreement, the Notes and all other
certificates, documents, instruments or agreements executed and delivered by the
Company for the benefit of the Administrative Agent and the Banks in connection
herewith.

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  any Bank, as determined by the Administrative Agent, that
has (a) failed to fund any portion of its Loans within three Business Days of
the date required to be funded by it hereunder, (b) notified the Company, the
Administrative Agent, or any Bank in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm in writing that it will comply with

9

--------------------------------------------------------------------------------

 

the terms of this Agreement relating to its obligations to fund prospective
Loans, (d) otherwise failed to pay over to the Administrative Agent or any other
Bank any other amount required to be paid by it hereunder within three Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
(i) become or is insolvent or has a parent company that has become or is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debt as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) become the subject of a
bankruptcy, insolvency, reorganization, liquidation, Bail-In Action or similar
proceeding, or has had a receiver, conservator, trustee, administrator,
intervenor, sequestrator, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or in the good faith determination of the Administrative Agent, has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment or has a parent company that has become
the subject of a bankruptcy, insolvency reorganization, liquidation, Bail-In
Action or similar proceeding, or has had a receiver, conservator, trustee,
administrator, intervenor, sequestrator, assignee for the benefit of creditors
or similar Person charged with the reorganization or liquidation of its business
appointed for it, or in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to or
acquiescence in any such proceeding or appointment. Any determination by the
Administrative Agent that a Bank is a Defaulting Lender under any of clauses (a)
through (e) above will be conclusive and binding absent manifest error, and such
Bank will be deemed to be a Defaulting Lender (subject to Section 2.19(c)) upon
notification of such determination by the Administrative Agent to the Company
and the Banks.

“Designated Asset Sale”:  the sale, transfer or other disposition of any Capital
Stock of any Designated Subsidiary, or issuance of any Capital Stock of any
Designated Subsidiary, in each case to a Person other than the Company or a
Wholly Owned Subsidiary of the Company.

“Designated Subsidiary”:  each of LFNY, Lazard Asset Management LLC, Lazard &
Co., Limited and Compagnie Financière Lazard Frères SAS and each of their
respective successors.

“Disposition Amount”:  as defined in Section 2.18.

“Dodd-Frank”:  the Dodd-Frank Wall Street Reform and Consumer Protection Act,
Pub. L. 111-203 (2010).

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Early Opt-in Election”: the occurrence of:

(a)(i) a determination by the Administrative Agent or the Company (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Company) that the Required Lenders
have determined that Dollar-denominated syndicated credit facilities being
executed at such

10

--------------------------------------------------------------------------------

 

time, or that include language similar to that contained in Section 2.14 are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the Eurodollar Base Rate, and

(b)(i) the election by the Administrative Agent or the Company or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Company and the Banks, by the Company of
written notice of such election to the Administrative Agent, or by the Required
Lenders of written notice of such election to the Administrative Agent.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Restatement Effective Date and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

11

--------------------------------------------------------------------------------

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on the Reuters Screen LIBOR01 Page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero.

 

“Eurodollar Loan”:  a Loan the rate of interest applicable to which is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

Eurodollar Base Rate

1.00 ‑ Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans with then
current Interest Periods that begin on the same date and end on the same later
date (whether or not such Loans shall originally have been made on the same
day).

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange”:  the New York Stock Exchange, Inc.

“Existing Credit Agreement”:  as defined in the Preamble.

“Existing Lenders”:  as defined in the Preamble.

“Fair Market Value”:  with respect to any asset or property, the price that
would be negotiated in an arm’s-length transaction between a willing seller and
a willing and able buyer, neither of whom is under undue pressure or compulsion
to complete the transaction.

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official

12

--------------------------------------------------------------------------------

 

interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code or any intergovernmental agreements entered into by the
United States in connection with the implementation of such Sections of the Code
(or any such amended or successor version thereof) and any law, regulation,
rule, promulgation, or official agreement implementing such an intergovernmental
agreement.

“FCPA”:  the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

“Federal Reserve Bank of New York’s Website”:  the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System of
the United States of America.

“Fed Rate”:  for any day, the rate calculated by the Federal Reserve Bank of New
York based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the Federal Reserve Bank of New York as the effective federal
funds rate; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero.

“Fee Letter”:  the Fee Letter dated as of June 24, 2020, among the Lead
Arranger, the Administrative Agent and the Company.

“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to U.S. law and
is maintained or contributed to (or within the past six years has been
maintained or contributed to) by the Company, any of its Significant
Subsidiaries or any Commonly Controlled Entity.

“GAAP”:  generally accepted accounting principles in the United States.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the

13

--------------------------------------------------------------------------------

 

primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include assurances given in the ordinary course of business
for the payment of obligations of customers or suppliers of the Company or any
Subsidiary, customary indemnifications, representations and warranties made in
connection with purchases, sales or leasing of property or assets or issuances
of securities, endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (1) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (2) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith.

“Holdings”:  Lazard Ltd.

“Holdings Capital Stock”:  the Class A common stock, par value $.01 per share,
of Holdings.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) (i) all obligations of such
Person of the kind referred to in clauses (a) through (f) above that are
mandatorily convertible or exchangeable into Capital Stock of such Person (but
solely prior to any conversion or exchange, unless otherwise constituting
Indebtedness after giving effect to such conversion or exchange) and (ii) all
“mandatory” redeemable preferred Capital Stock of such Person, (h) the amount
then outstanding under any Receivables Financing, (i) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (h) above, and (j) all obligations of the kind referred to in clauses
(a) through (i) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment

14

--------------------------------------------------------------------------------

 

of such obligation.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is directly liable therefor as a
result of such Person’s ownership interest in such entity, except to the extent
the terms of such Indebtedness expressly provide that such Person is not liable
therefor.  Notwithstanding anything to the contrary herein, Indebtedness shall
exclude, for the avoidance of doubt, deposits or other funds held by
Subsidiaries that are regulated banks or registered broker-dealers for the
benefit of, or owed to, their customers in the ordinary course of business.

“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit F-1.

“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.

“Incremental Commitments”:  as defined in Section 2.21(a)

“Incremental Loans”:  as defined in Section 2.21(a)

“Indemnified Liabilities”:  as defined in Section 12.5.

“Indemnitee”:  as defined in Section 12.5.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Installment Notes”:  Indebtedness issued by the Company or any Subsidiary to
facilitate the deferral by clients of capital gains which result from securities
transactions.

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last day of each
March, June, September and December while such Loan is outstanding and (b) as to
any Eurodollar Loan having an Interest Period of three months or less, the last
day of such Interest Period, and (c) as to any Eurodollar Loan having an
Interest Period longer than three months each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period.

“Interest Period”:  with respect to any Eurodollar Loan:

(1)initially, the period commencing on the Borrowing Date or date of conversion
pursuant to Section 2.7, as the case may be, with respect to such Eurodollar
Loan and ending one, two, three or six (or, if available to all relevant Banks,
twelve) months thereafter, as selected by the Company in its notice of borrowing
pursuant to Section 2.6 or notice of conversion pursuant to Section 2.7, as the
case may be, given with respect thereto; and

15

--------------------------------------------------------------------------------

 

(2)thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or, if available to all relevant Banks, twelve) months thereafter, as
selected by the Company by irrevocable notice to the Administrative Agent not
less than three Business Days prior to the last day of the then current Interest
Period with respect thereto;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

(i)if any Interest Period pertaining to a Eurodollar Loan would otherwise end on
a day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii)any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date; and

(iii)any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

“Investment”:  any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes debentures or other debt securities of, or any assets constituting a
business unit of, or any other investment in, any Person.

 

“IRS”:  as defined in Section 2.17(d).

“Lead Arranger”:  Citibank N.A.

“LFNY”:  Lazard Frères & Co. LLC, a New York limited liability company.

“Lien”:  any mortgage, pledge, hypothecation, assignment by way of security,
deposit arrangement by way of security, encumbrance, attachment lien (statutory
or other), or other security agreement or arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, or any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan”:  each loan made to the Company pursuant to Section 2.1.

“Loans”:  the collective reference to the Loans.

16

--------------------------------------------------------------------------------

 

“Managing Directors”:  the collective reference to each of the managing
directors of Holdings, the Company or any of their respective controlled
affiliates who holds, directly or indirectly, an equity interest of Holdings or
securities convertible or exchangeable into equity interests of Holdings
(including without limitation restricted stock, restricted stock units,
performance-based restricted stock units or other issuances under Holdings’
equity incentive plan) and each trust, estate planning vehicle or other entity
that holds or shall be transferred any such interest for tax or estate planning
purposes.

“Margin Stock”:  as defined in Regulation U of the Board as in effect from time
to time.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole or (b) the ability of the Company to perform its
obligations under this Agreement or the Notes.

“Maturity Date”:  the date which is the third anniversary of the Restatement
Effective Date.

“Members’ Equity”:  ownership equity of the Company represented by common
members’ interests.

“Merger”:  as defined in Section 7.4.

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Proceeds”:  in the case of cash proceeds received (a) in connection with
any Designated Asset Sale constituting a sale, transfer or other disposition of
Capital Stock, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of the sum of (i)
attorneys’ fees, accountants’ fees, investment banking fees and other customary
fees and expenses actually incurred in connection therewith, (ii) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing or tax
receivables arrangements), (iii) the amount of all payments required to be made
by the Company and the applicable Subsidiary to repay Indebtedness secured by
assets transferred in connection with such sale, transfer or disposition, and
(iv) the amount of any payments that the Company estimates in good faith will be
required to be made in respect of contingent liabilities directly attributable
to such event and set forth in a notice delivered to the Administrative Agent
(provided that the Company will evaluate in good faith not less often than
quarterly any estimate resulting in a reduction of Net Proceeds under this
clause (iv) and will promptly notify the Administrative Agent if the estimated
amount of such payments in respect of any contingent liability shall be reduced,
and the Company and any such Subsidiary shall be deemed to have received Net
Proceeds equal

17

--------------------------------------------------------------------------------

 

to the amount of any such reduction), and (b) in connection with any issuance of
any Capital Stock constituting a Designated Asset Sale, the cash proceeds
received from such issuance, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts, taxes paid or reasonably estimated to
be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and commissions and
other customary fees and expenses actually incurred therewith.

In the case of non-cash proceeds received in connection with any Designated
Asset Sale, the Net Proceeds shall be deemed to be the book value of the portion
of the property giving rise thereto as reflected in the financial statements
most recently delivered pursuant to Section 6.1 or, if not reflected therein, as
reflected in the financial statements of the relevant entity, in each case as
demonstrated in reasonable detail and certified to the Administrative Agent by a
Responsible Officer.

“New Bank”:  as defined in Section 2.21(b).

“New Bank Supplement”:  as defined in Section 2.21(b).

“Non-Excluded Taxes”:  as defined in Section 2.17(a).

“Non-U.S. Lender”:  as defined in Section 2.17(d).

“Note”:  as defined in Section 2.2; collectively, the “Notes”.

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other monetary obligations and liabilities of the Company to
the Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under or in connection with, this Agreement, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Bank that are required to be paid by the Company
pursuant hereto) or otherwise.

“OFAC”:  the United States Department of the Treasury’s Office of Foreign Assets
Control, which administers and enforces U.S. economic sanctions regulations set
forth under (31 C.F.R. Subtitle B, Chapter V) (“OFAC Regulations”).

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.20(b)) as a result of a present or former connection between the
Administrative Agent or a Bank and the jurisdiction imposing such tax (other
than any such connection arising from the Administrative Agent or such

18

--------------------------------------------------------------------------------

 

Bank having executed, delivered, become a party to, or performed its obligations
or received a payment under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, this Agreement).

“Paris Profit Sharing Plan”:  that certain Accord de participation initially
dated March 21, 1996 among Lazard Frères SAS and its employees, Lazard Frères
Gestion SAS and its employees, Lazard Frères Banque SA and its employees and
LFG-Courtage SARL and its employees.

“Paris Property”:  each of (i) that certain property owned by Lazard Frères
Banque that is located at 121 Boulevard Haussmann, Paris, France, (ii) that
certain property owned by Compagnie Financière Lazard Frères SAS that is located
at 119 Boulevard Haussmann, Paris, France and (iii) that certain property owned
by Lazard Frères Banque and subsidiaries that is located at 10 Avenue Percier,
Paris, France.

“Paris Subsidiaries”:  each of Compagnie Financière Lazard Frères SAS, Lazard
Frères Banque SA, Lazard Frères Gestion SAS and Lazard Frères SAS and each of
their respective successors.

“Participant”:  as defined in Section 12.7(c)(i).

“Participant Register”:  as defined in Section 12.7(c)(i).

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Receivables Financings”:  any Receivables Financing of a Receivables
Subsidiary that meets the following conditions:

(a)senior management or the Board of Directors of the Company shall have
determined in good faith that such Permitted Receivables Financing (including
financing terms, covenants, termination events and other provisions) is in the
best interests of the Company and the Receivables Subsidiary;

(b)all sales of accounts receivable and related assets to the Receivables
Subsidiary (or valid capital contributions made to the Receivables Subsidiary)
are made at Fair Market Value (as determined in good faith by senior management
or the Board of Directors of the Company); and

(c)the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by senior management
or the Board of Directors of the Company).

“Permitted Refinancing Indebtedness”:  any Indebtedness issued in exchange for,
or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing

19

--------------------------------------------------------------------------------

 

Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium thereon and underwriting discounts, fees, commissions and expenses), (b)
the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to the remaining average life to maturity of the
Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing Indebtedness shall be subordinated in right of payment to
such Obligations on terms at least as favorable to the Banks as those contained
in the documentation governing the Indebtedness being Refinanced and (d) no
Permitted Refinancing Indebtedness shall have different obligors, or greater
guarantees or security, than the Indebtedness being Refinanced, unless the
incurrence of such Indebtedness, guarantees or security is permitted by a
separate provision of this Agreement.

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan (as defined in Section 3(3) of ERISA) and in
respect of which the Company, any Subsidiary thereof or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4062 or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform”:  as defined in Section 12.2(c).

“Pricing Grid”:  the table set forth below.

 

Ratings

Applicable Margin

Commitment

Fee

Eurodollar

Loans

Base Rate

Loans

≥ A

125.0 bps

25.0 bps

15.0 bps

≥ A- but < A

137.5 bps

37.5 bps

17.5 bps

≥ BBB+ but < A-

150.0 bps

50.0 bps

20.0 bps

≥ BBB but < BBB+

175.0 bps

75.0 bps

25.0 bps

≥ BBB- but < BBB

200.0 bps

100.0 bps

30.0 bps

< BBB-

225.0 bps

125.0 bps

37.5 bps

 

For the purposes of the Pricing Grid, the Company shall provide prompt written
notice to the Administrative Agent of any change in any Rating by S&P (or, if
applicable, such other rating agency determined in accordance with the
definition of “Ratings”).  The Applicable Margin and the Commitment Fee Rate
resulting from changes in the Ratings shall be effective on the date (the
“Adjustment Date”) that is three Business Days after the date of such change and
shall remain in effect until the next change to be effected pursuant to this
paragraph. In the event that the Company has obtained more than one Rating and
such Ratings are split, the Pricing Grid will be based on the highest rating.

20

--------------------------------------------------------------------------------

 

“Prohibited Transaction”:  has the meaning assigned to such term in Section 406
of ERISA and Section 4975(c) of the Code.

“Ratings”:  a rating of the Company’s senior unsecured non-credit enhanced
indebtedness for borrowed money assigned by S&P, each other rating agency set
forth on Schedule 1.1B or any internationally recognized rating agency approved
by the Administrative Agent and the Company; provided that in each case if the
Company shall have no senior unsecured non-credit enhanced indebtedness for
borrowed money, the Company’s corporate credit rating shall be used; provided,
further that if at any time S&P or any other rating agency set forth on Schedule
1.1B shall not maintain a rating for the Company’s senior unsecured non-credit
enhanced indebtedness for borrowed money, or shall not maintain a corporate
credit rating for the Company, as the case may be, the Required Lenders and the
Company may agree to determine the ratings using the corresponding ratings level
of one or more Nationally Recognized Statistical Rating Organizations (as
defined in Rule 436 under the Securities Act of 1933).

“Receivables Financing”:  any transaction or series of transactions that may be
entered into by the Company or any of its Subsidiaries pursuant to which the
Company or any of its Subsidiaries may (a) sell, convey or otherwise transfer to
a Receivables Subsidiary or (b) grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable.

“Receivables Subsidiary”:  a Wholly Owned Subsidiary of the Company (or another
Person formed for the purposes of engaging in a Permitted Receivables Financing
with the Company in which the Company or any Subsidiary of the Company makes an
investment and to which the Company or any Subsidiary of the Company transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable of the Company and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Chief
Financial Officer of the Company (as provided below) as a Receivables Subsidiary
and:

(a)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Company or any other Subsidiary of
the Company, (ii) is recourse to or obligates the Company or any other
Subsidiary of the Company in any way (except for standard representations,
warranties, covenants and indemnities made in connection with such facilities)
or (iii) subjects any property or asset of the Company or any other Subsidiary
of the Company, directly or indirectly, contingently or otherwise, to the
satisfaction thereof;

21

--------------------------------------------------------------------------------

 

(b)with which neither the Company nor any other Subsidiary of the Company has
any material contract, agreement, arrangement or understanding other than on
terms which the Company reasonably believes to be, on the whole, no less
favorable to the Company or such Subsidiary than those that might be obtained at
the time from Persons that are not Affiliates of the Company; and

(c)to which neither the Company nor any other Subsidiary of the Company has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

Any such designation by the Chief Financial Officer of the Company shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent a
certified copy of the resolution of the Board of Directors of the Company giving
effect to such designation and a certificate of a Responsible Officer certifying
that such designation complied with the foregoing conditions.

“Register”:  as defined in Section 12.7(b)(iv).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.

“Required Lenders”:  at any time, the holders of more than 50% of (a) the sum of
the Commitments then in effect or, (b) if the Commitments have terminated, the
sum of the aggregate unpaid principal amount of the Loans then outstanding;
provided that at any time when there are two or more non-affiliated Banks party
hereto, in no event shall the Required Lenders consist of fewer than two
non-affiliated Banks.

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by‑laws or partnership agreement or other organizational or governing documents
of such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Company, but in any event, with respect to financial
matters, the chief financial officer of the Company.

22

--------------------------------------------------------------------------------

 

“Restatement Effective Date”:  the date on which each of the conditions
specified in Section 5.1 of this Agreement has been satisfied (or has been
waived in accordance with Section 12.1).

“Restricted Payments”:  as defined in Section 7.8.

“Sanction” or “Sanctions”:  any international economic sanction (transaction
prohibition or asset-freeze) issued, administered or enforced by the United
States Government (including OFAC), the European Union, Her Majesty’s Treasury
of the United Kingdom, the United Nations Security Council (to the extent that
it has jurisdiction over the Company or any of its Subsidiaries), or any other
applicable European Union member state that has jurisdiction over the Company or
any of its Subsidiaries.

“Sanctioned Country”:  at any time, any country designated for comprehensive
economic sanctions under OFAC Regulations that broadly restrict trade and
investment with that country.

“Sanctioned Person”:  (a) any Person named on OFAC’s List of Specially
Designated Nationals and Blocked Persons, any similar list maintained by the
U.S. Department of State, and other similar sanctions lists maintained by the
United Nations Security Council (to the extent that it has jurisdiction over the
Company or any of its Subsidiaries), the European Union or Her Majesty’s
Treasury of the United Kingdom; (b) any Person organized or resident in, or the
government of, a Sanctioned Country; (c) any government not located in a
Sanctioned Country but which is itself the target of comprehensive Sanctions
under OFAC Regulations (presently, the Government of Venezuela); or (d) any
Person majority-owned by any such Person referred to in clauses (a), (b) or (c)
above.

“S&P”:  Standard & Poor’s Ratings Services.

“SEC”:  the Securities and Exchange Commission, or such other regulatory body
which succeeds to the functions of the Securities and Exchange Commission.

“SEC Filings”:  as to the Company, any public filings that the Company or Lazard
Ltd has made on form 10-K, 10-Q or 8-K pursuant to the U.S. federal securities
statutes, rules or regulations prior to June 30, 2020.

“Senior Note Indentures”:  the Indenture dated as of May 10, 2005, as
supplemented by the First and Second Supplemental Indentures dated as of May 10,
2005 the Amended and Restated Third Supplemental Indenture dated as of May 15,
2008, the Fourth Supplemental Indenture dated as of June 21, 2007, the Fifth
Supplemental Indenture dated as of November 14, 2013, the Sixth Supplemental
Indenture dated as of February 13, 2015, the Seventh Supplemental Indenture
dated as of November 4, 2016, the Eighth Supplemental Indenture dated as of
September 19, 2018 and the Ninth Supplemental Indenture dated as of March 11,
2019, together with all instruments and other agreements entered into by the
Company in connection therewith.

23

--------------------------------------------------------------------------------

 

“Significant Subsidiary”:  any Subsidiary that would be a “Significant
Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC as in effect on the Restatement Effective Date, but
excluding Lazard Funding Limited LLC.

“Single Employer Plan”:  any Plan (other than a Multiemployer plan) that is
covered by Section 412 of the Code or Section 302 or Title IV of ERISA and is
maintained or contributed to by the Company or any Commonly Controlled Entity.

“Specified Non-Recourse Indebtedness”:  at any time, Indebtedness of the Company
or any Subsidiary secured by real property, leasehold improvements and equipment
of the Company or any Subsidiary to the extent that the terms of such
Indebtedness provide that at such time recourse for repayment thereof and
payment of any other obligation in respect thereof is only to such assets and is
not a general obligation of the Company or any of its Subsidiaries
(notwithstanding that such terms provide that such Indebtedness may become
Specified Recourse Indebtedness upon the occurrence of certain events after such
time).

“Specified Recourse Indebtedness”:  at any time, Indebtedness of the Company or
any Subsidiary secured by real property, leasehold improvements and equipment of
the Company or any Subsidiary to the extent that the terms of such Indebtedness
provide that at such time recourse for repayment thereof and payment of any
other obligation in respect thereof is a general obligation of the Company or
any of its Subsidiaries.

“Street Loans”:  short term borrowings made by the Company for the purpose of
purchasing or carrying securities for the Company, or for customers of the
Company.

“Subordinated Indebtedness”:  Indebtedness of the Company or any of its
Subsidiaries that is subordinated in right of payment to the Obligations,
provided that, to the extent incurred after the Restatement Effective Date, such
Indebtedness has (a) no maturity, amortization, mandatory redemption or
repurchase option or sinking fund payment prior to the date that is six months
after the Maturity Date (other than customary provisions for application of
asset sale proceeds or following a change of control) and (b) customary
subordination provisions as shall be reasonably satisfactory to the
Administrative Agent and the Required Lenders.

“Subsidiary”:  as to any Person, (a) a corporation, limited liability company or
other similar business entity of which shares of stock or other equity interests
having ordinary voting power (other than stock or other equity interests having
such power only by reason of the happening of a contingency) to elect a majority
of the Board of Directors or other managers of such corporation or entity are at
the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person or (b)
any partnership of which such Person and/or one or more Subsidiaries of such
Person has, directly or indirectly, more than 50% of the interest in profits and
losses.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

24

--------------------------------------------------------------------------------

 

“Trade Debt”:  of a Person, at a particular date, (i) Indebtedness of such
Person resulting from free credit balances and similar payables, day loans,
Installment Notes, Street Loans, and other liabilities and obligations incurred
in the ordinary course of business of such Person both as principal and as agent
as an investment banker, futures commission merchant, broker dealer or financial
services institution; and (ii) other short term Indebtedness of such Person
incurred in the ordinary course of its business not material individually or in
the aggregate to such Person.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UK Financial Institutions”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“USA PATRIOT Act”:  the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Wholly Owned Subsidiary”:  of any Person, a Subsidiary of such Person 95% of
the outstanding Capital Stock or other ownership interests of which shall at the
time be owned by such Person or by one or more Wholly Owned Subsidiaries of such
Person.

“Write-Down and Conversion Powers”:  (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

25

--------------------------------------------------------------------------------

 

1.2Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
Notes or any certificate or other document made or delivered pursuant hereto.

(b)As used herein and in the Notes, unless otherwise specified, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with GAAP as in effect from time to time;
provided that, if the Company notifies the Administrative Agent that the Company
wishes to amend any provision hereof, including, without limitation, any
covenant in Section 6, to eliminate the effect of any change in GAAP (or the
application thereof) adopted after the Restatement Effective Date on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend any such provision for such purpose),
then the Company’s compliance with such provision shall be determined on the
basis of GAAP in effect and applied immediately before the relevant change in
GAAP (or the application thereof) became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Company
and the Required Lenders.  Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any change in accounting for leases resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent that such change would require the recognition of
right-of-use assets and lease liabilities for any lease (or similar arrangement
conveying the right to use) that would not be classified as a capital lease
under GAAP as in effect on September 25, 2015, regardless of whether such lease
was in effect on such date or amended, modified or otherwise supplemented after
such date.

(c)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (iv)
all references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement and (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract
rights.  References herein to knowledge with respect to the Company shall be
deemed to refer to the actual knowledge of any executive officer of the Company.

26

--------------------------------------------------------------------------------

 

1.3Divisions.  For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Capital Stock at such
time.

SECTION 2.AMOUNT AND TERMS OF LOAN COMMITMENTS

2.1Loans.  (a)  Subject to the terms and conditions hereof, each Bank severally
agrees to make revolving credit loans (individually, a “Loan”; collectively, the
“Loans”) to the Company from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding not to exceed the amount
of such Bank’s Commitment, as such amount may be reduced as provided
herein.  During the Commitment Period, the Company may use the Commitments by
borrowing, prepaying the Loans in whole or in part subject to subsection 2.9,
and reborrowing, all in accordance with the terms and conditions hereof.  

(b)The Loans may from time to time be (i) Eurodollar Loans, (ii) Base Rate Loans
or (iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with Sections 2.6 and 2.7, provided that no
Loan shall be continued as or converted into a Eurodollar Loan after the day
that is one month prior to the Maturity Date.

2.2Notes.  Each Bank may request that the Loans made by such Bank pursuant
hereto shall be evidenced by a promissory note of the Company, substantially in
the form of Exhibit A hereto, with appropriate insertions as to date and
principal amount (individually a “Note”; collectively, the “Notes”), payable to
such Bank and evidencing the obligation of the Company to pay the aggregate
unpaid principal amount of all Loans made by such Bank hereunder, with interest
thereon as prescribed in Section 2.3.  Each Bank is hereby authorized to record
the date and amount of each Loan made by such Bank, and the date and amount of
each payment or prepayment of principal thereof on the schedule annexed to and
constituting a part of its Note, and any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded; provided,
however, that any error or omission in making any such recordation shall not
affect the obligations of the Company hereunder or under any Note.  Each Note
shall (x) be stated to mature on the last day of the Commitment Period and (y)
bear interest on the unpaid principal amount thereof from time to time
outstanding at the rates set forth in Section 2.3.

2.3Interest Rates and Interest Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b)Each Base Rate Loan shall bear interest for each day at a rate per annum
equal to the Base Rate determined for such day plus the Applicable Margin.

27

--------------------------------------------------------------------------------

 

(c)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.

(d)(i) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), then
such overdue principal amount shall bear interest at a rate per annum which is
2% above the rate which would otherwise be applicable pursuant to Section 2.3(a)
or 2.3(b), as the case may be, and (ii) if all or a portion of any interest
payable on any Loan or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
2% above the rate then applicable to Base Rate Loans, in each case, with respect
to clauses (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment).

2.4Fees.  (a) The Company agrees to pay to the Administrative Agent for the
account of each Bank a commitment fee computed at the Commitment Fee Rate on the
average daily amount of the undrawn Commitment of such Bank during the period
for which payment is made, the accrued and unpaid portion of such fee to be
payable in arrears on the last day of March, June, September and December of
each year (commencing on the first such date to occur after the Restatement
Effective Date) and on the Maturity Date.  The Administrative Agent shall
promptly distribute to each Bank its pro rata share of each payment of such
fees.

(b)The Company agrees to pay to the Administrative Agent the fees in the amounts
and on the date as set forth in the Fee Letter and to perform any other
obligations contained therein.

 

2.5Computation of Interest and Fees.  (a)  Interest and fees shall be computed
on the basis of (i) a 360 day year for actual days elapsed for Eurodollar Loans
and (ii) a 365 day or 366 day, as the case may be, year for actual days elapsed
for Base Rate Loans and for fees under this Agreement.  The Administrative Agent
shall as soon as practicable notify the Company and the Banks of each
determination of a Eurodollar Rate or of a Base Rate.  Any change in the
interest rate on a Loan resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Company and the Banks of such effective date and the amount of each such change
in interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error.  The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.3(a) or 2.3(b), as the case may be.

28

--------------------------------------------------------------------------------

 

2.6Procedure for Borrowing.  The Company may borrow Loans under the Commitments
during the Commitment Period on any Business Day, provided that the Company
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent, (a) prior to 1:00 P.M., New York City time
three Business Days prior to the requested Borrowing Date, if all or any part of
the requested Loans are to be initially Eurodollar Loans or (b) prior to 11:00
A.M., New York City time on or prior to the requested Borrowing Date, if all of
the requested Loans are to be initially Base Rate Loans), specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether the
borrowing is to be of Eurodollar Loans, Base Rate Loans or a combination thereof
and (iv) if the borrowing is to be entirely or partly of Eurodollar Loans, the
amount of such Type of Loan and the length of the initial Interest Periods
therefor.  Each borrowing of Loans pursuant to the Commitments shall be in an
aggregate principal amount equal to the lesser of (i) $5,000,000 or a whole
multiple thereof, and (ii) the Available Commitments.  Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Bank thereof.  Each
Bank will make available to the Company at the office of the Administrative
Agent specified in Section 12.2, prior to 12:00 noon (New York City time) on the
requested Borrowing Date, or as soon as practicable thereafter, an amount in
immediately available funds equal to the amount of the Loan to be made by such
Bank.

2.7Conversion and Continuation Options.  (a)  The Company may elect from time to
time to convert Eurodollar Loans to Base Rate Loans, by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election.  The Company may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election.  Any such notice of
conversion to Eurodollar Loans shall specify the length of the initial Interest
Period or Interest Periods therefor.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Bank thereof.  All or any part
of outstanding Eurodollar Loans and Base Rate Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Banks have determined and notified the Company that such a conversion
is not appropriate and (ii) no Loan may be converted into a Eurodollar Loan
after the date that is one month prior to the Maturity Date.

(b)Any Eurodollar Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Company giving notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Banks have determined and notified the
Company that such a continuation is not appropriate or (ii) after the date that
is one month prior to the Maturity Date and provided, further, that if the
Company shall fail to give such notice or if such continuation is not permitted
such Loans shall be automatically converted to Base Rate Loans on the last day
of such then expiring Interest Period.

29

--------------------------------------------------------------------------------

 

2.8Termination or Reduction of Commitments.  The Company shall have the right,
upon not less than three Business Days’ notice to the Banks, to terminate the
Commitments or, from time to time, reduce the amount of the Commitments;
provided that, subject to the proviso in Section 2.9(a), (a) any such reduction
shall be accompanied by prepayment of the Loans to the extent, if any, that the
amount of the Loans then outstanding exceeds the amount of the Commitments as
then reduced, (b) any such termination of the Commitments shall be accompanied
by prepayment in full of the Loans then outstanding, together with accrued
interest thereon to the date of such prepayment, and the payment of any unpaid
commitment fee then accrued hereunder and other amounts, if any, payable by the
Company hereunder and (c) for any such prepayment, the Company shall reasonably
promptly pay the costs arising therefrom pursuant to Section 2.12 (such notice
to be revocable only if such prepayment is conditioned upon a refinancing of the
Loans or other events mutually agreed between the Company and the Administrative
Agent).  Any such reduction shall be in an amount of $5,000,000, or greater
integral multiple of $5,000,000, and shall reduce permanently the amount of the
Commitments then in effect.

2.9Optional Prepayments of Loans.  (a)  The Company may, at any time, on the
last day of any Interest Period with respect thereto, in the case of Eurodollar
Loans (or on any other day if the Company reasonably promptly pays the costs
arising therefrom pursuant to Section 2.12), and from time to time, in the case
of Base Rate Loans, and upon three Business Days’ irrevocable notice (such
notice to be revocable only if such prepayment is conditioned upon a refinancing
of the Loans or other events mutually agreed between the Company and the
Administrative Agent), in the case of Eurodollar Loans, and upon one Business
Day’s notice, in case of Base Rate Loans, to the Administrative Agent, prepay
the Loans on the date specified in such notice, in whole or in part, with
accrued interest to the date of such prepayment on the amount prepaid; provided,
however, that each partial prepayment of Loans shall be in a principal amount of
$5,000,000 or a larger integral multiple of $1,000,000.

(b)Upon receipt of a notice of prepayment of Loans pursuant to Section 2.9(a),
the Administrative Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s ratable share of such prepayment.

2.10Pro Rata Treatment and Payments.  (a)  Each borrowing of Loans by the
Company from the Banks and each payment (including each prepayment) by the
Company on account of principal of and interest on the Loans shall be made pro
rata according to the respective principal and interest owed to the Banks and
any reduction of the Commitments of the Banks hereunder shall be made pro rata
according to the respective Commitment Percentages of the Banks.  All payments
(including prepayments) to be made by the Company in respect of the Loans on
account of principal, interest and fees shall be made without set‑off or
counterclaim and shall be made directly to the office of the Administrative
Agent specified in Section 12.2, in lawful money of the United States of America
and in immediately available funds.  The Administrative Agent shall distribute
such payments to the Banks entitled thereto promptly upon receipt in like funds
as received by the Administrative Agent.  If any payment hereunder becomes due
and payable on a day other than a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.

30

--------------------------------------------------------------------------------

 

(b)Each Bank shall apply the amount of each payment (including each prepayment)
made by the Company on account of principal of the Loans to the payment of the
then outstanding principal amounts of Loans, in such amounts and in such order
as the Company shall direct by notice to the Administrative Agent (or, in the
case of a prepayment pursuant to Section 2.9, as the Company shall direct in its
notice of prepayment), provided that if the Company shall fail to give any such
notice, each Bank shall apply the amount received to the payment of the then
outstanding Loans pro rata according to the respective outstanding principal
amounts of such Loans.

2.11Non‑Receipt of Funds by the Administrative Agent.  (a)  Unless the
Administrative Agent shall have been notified by the Company prior to the date
on which any payment in respect of a Loan is due from it hereunder (which notice
shall be effective upon receipt) that the Company does not intend to make such
payment, the Administrative Agent may assume that the Company has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to each Bank on such
payment date an amount equal to the portion of such assumed payment to which
such Bank is entitled hereunder, and if the Company has not in fact made such
payment to the Administrative Agent, such Bank shall, on demand, repay to the
Administrative Agent the amount made available to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to such Bank and ending on (but excluding) the
date such Bank repays such amount to the Administrative Agent, at a rate per
annum equal to the Administrative Agent’s cost of obtaining overnight funds in
the federal funds market in New York on each such day.

(b)A certificate of the Administrative Agent submitted to any Bank with respect
to any amount owing under the foregoing paragraph (a) shall be prima facie
evidence of the facts stated therein.

2.12Indemnity.  The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense (other than any loss of anticipated profits)
which such Bank may sustain or incur as a consequence of (a) default by the
Company in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Company has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Company in making any
prepayment of or conversion from a Eurodollar Loan after the Company has given a
notice thereof in accordance with the provisions of Section 2.9 or (c) the
making of a prepayment or conversion of Eurodollar Loans on a day which is not
the last day of an Interest Period with respect thereto.  Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, prepaid,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, prepay, convert or continue to the last day of such
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable Eurodollar Rate (excluding the Applicable Margin)
over (ii) the amount of interest (as reasonably determined by such Bank) which
would have accrued to such Bank on such amount by redeploying such amount  in
respect of deposits in the eurodollar market for a comparable period.  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

31

--------------------------------------------------------------------------------

 

2.13Capital Adequacy.  In the event that any of the Banks shall have determined
that the adoption after the Restatement Effective Date of any law, rule or
regulation regarding capital and liquidity adequacy, or any change after the
Restatement Effective Date therein or in the interpretation or application
thereof or compliance by such Bank with any request or directive regarding
capital and liquidity adequacy (whether or not having the force of law) from any
central bank or Governmental Authority including under Basel III or Dodd-Frank,
does or shall have the effect of reducing the rate of return on such Bank’s
capital as a consequence of its obligations hereunder to a level below that
which such Bank could have achieved but for such adoption, change or compliance
(taking into consideration such Bank’s policies with respect to capital
adequacy) by an amount deemed by such Bank to be material, then after submission
by such Bank to the Company of a written request therefor, the amount of
interest payable by the Company to such Bank on each Interest Payment Date shall
be increased by such amount (as determined in good faith by such Bank in
accordance with its practice applicable in similar circumstances under
comparable provisions of other financing agreements of similarly situated
borrowers) as will compensate such Bank for the portion of such reduction
allocable to the period in respect of which interest is so paid on such Interest
Payment Date.  A certificate as to any additional amounts payable pursuant to
this Section 2.13, together with a statement by such Bank that such amounts have
been calculated consistently with amounts calculated and claimed for in the case
of other borrowers parties to revolving credit agreements with such Bank,
submitted by such Bank, through the Administrative Agent, to the Company, shall
be conclusive evidence, absent demonstrable error, of the facts stated
therein.  Notwithstanding the foregoing, the Company shall not be required to
compensate a Bank for any increased costs or reductions incurred more than
180 days prior to the date that such Bank notifies the Company of the change in
law giving rise to such increased costs or reductions and of such Bank’s
intention to claim compensation under this Section; provided that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.14Effect of Benchmark Transition Event. (a) Benchmark
Replacement.  Notwithstanding anything to the contrary herein or in any other
Credit Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Company may
amend this Agreement to replace the Eurodollar Base Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Banks so long as
the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Banks comprising the Required Lenders.  Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Banks comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Eurodollar Base Rate with a Benchmark
Replacement pursuant to this Section 2.14 will occur prior to the applicable
Benchmark Transition Start Date.

32

--------------------------------------------------------------------------------

 

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Company and the Banks of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Administrative Agent , the Company or the Banks pursuant
to this Section 2.14, including any determination with respect to a tenor, rate
or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.14. The Benchmark
Replacement shall, upon its effectiveness pursuant to this Section 2.14, replace
the Eurodollar Base Rate for all purposes under this Agreement and any other
Loan Documents.

(d)Benchmark Unavailability Period.  Upon the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Company may revoke any
request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans.  During any Benchmark Unavailability Period, the component of
the Base Rate based upon the Eurodollar Base Rate will not be used in any
determination of the Base Rate.

2.15Illegality.  Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof (including under Basel III or Dodd-Frank) shall make it unlawful for any
Bank to make or maintain Eurodollar Loans as contemplated by this Agreement,
then, such Bank shall give written notice thereof to the Company and to the
Administrative Agent and (a) the commitment of such Bank hereunder to make
Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate Loans
to Eurodollar Loans shall forthwith be suspended for the duration of such
unlawfulness and (b) the Bank and the Company shall promptly enter into
negotiations in good faith to agree to a solution to such illegality, limitation
or impracticability; provided however, that if such an agreement has not been
reached by the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law, such
Bank’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans at the earlier of (i) the end of such Interest
Period and (ii) the date required under such Requirement of Law.   Each Bank
that has delivered a notice pursuant to this Section, if the circumstances
giving rise to such notice cease to exist, shall notify the Company thereof as
soon as practicable.

33

--------------------------------------------------------------------------------

 

2.16Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Bank with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Restatement Effective Date:

(i)shall subject any Bank to any tax on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (except for Non-Excluded Taxes
covered by Section 2.17, changes in the rate of tax on the overall net income of
such Bank, any branch profits imposed by the United States of America or any
similar tax imposed by any other jurisdiction and any United States federal
withholding taxes imposed under FATCA);

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the amount of interest
payable by the Company to such Bank on the Interest Payment Date in respect of
each Interest Period shall be increased by such amount (as determined in good
faith by such Bank in accordance with its practice applicable in similar
circumstances under comparable provisions of other financing agreements of
similarly situated borrowers) as will compensate such Bank for such increased
cost or reduced amount receivable allocable to such Interest Period.  Any Bank
claiming additional amounts pursuant to this Section 2.16 shall use its
reasonable efforts (consistent with internal policy and applicable legal and
regulatory restrictions) to take such action, as requested by the Company in
writing, if the taking of such action would avoid the need for or reduce the
amount of any such additional amounts and would not, in the judgment of such
Bank, be adverse to the affected Loans or to such Bank.

If any Bank becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Company (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.  A certificate
as to any additional amounts payable pursuant to this Section submitted by such
Bank to the Company (with a copy to the Administrative Agent) shall be
conclusive in the absence of demonstrable error.  The agreements in this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

(b)No Bank shall be entitled to any compensation under this Section 2.16 for any
costs incurred or reduction suffered with respect to any date unless such Bank
shall have notified the Company that it will demand compensation for such costs
or reductions under paragraph (a) above not more than 60 days after the later of
(i) such date and (ii) the date on which such Bank shall have become aware of
such costs or reductions.

34

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) Dodd-Frank and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law under this Agreement, regardless of the date enacted,
adopted, issued or implemented.

2.17Taxes.  (a) All payments made by or on account of the Company under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp, excise or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (including any interest, additions to tax or penalties
applicable thereto), excluding (i) net income taxes and franchise taxes imposed
on the Administrative Agent or any Bank by (A) the jurisdiction under the laws
of which such entity is organized or in which its principal office or applicable
lending office is located or (B) any jurisdiction as a result of a present or
former connection between the Administrative Agent or such Bank and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement), (ii) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (i) above and (iii) any United States federal withholding taxes
imposed under FATCA; provided, that if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable by
or on account of the Company to the Administrative Agent or any Bank as
determined in good faith by the applicable withholding agent, (x) such amounts
shall be paid to the relevant Governmental Authority by the applicable
withholding agent in accordance with applicable law, and (y) the amounts so
payable by the Company to the Administrative Agent or such Bank shall be
increased to the extent necessary to yield to the Administrative Agent or such
Bank (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement as if such withholding or deduction had not been made, provided
further, however, that the Company shall not be required to increase any such
amounts payable to the Administrative Agent or any Bank with respect to any
Non-Excluded Taxes (1) that are attributable to such Bank’s failure to comply
with the requirements of paragraph (d) of this Section, or (2) that are United
States federal withholding taxes imposed on amounts payable by the Company to
such Bank at the time such Bank becomes a party to this Agreement, except to the
extent that such Bank’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Company with respect to such
Non-Excluded Taxes pursuant to this paragraph.

(b)In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

35

--------------------------------------------------------------------------------

 

(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company (or
the Administrative Agent on account of such Banks), as promptly as possible
after the payment of such Non-Excluded or Other Taxes, the Company shall send to
the Administrative Agent for its own account or for the account of the relevant
Bank, as the case may be, proof of payment thereof.  If (i) the Company fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or (ii) any Non-Excluded Taxes (other than taxes described in clauses
(1) and (2) of the final proviso of Section 2.17(a)) or Other Taxes are imposed
directly upon the Administrative Agent or any Bank, the Company shall indemnify
the Administrative Agent and the Banks for such amounts and any incremental
taxes, interest or penalties that may become payable by the Administrative Agent
or any Bank as a result of any such failure, in the case of (i) or any such
direct imposition, in the case of (ii).

(d)Any Bank that is entitled to an exemption from or reduction of any applicable
withholding tax with respect to payments hereunder shall, to the extent it is
legally entitled to do so, deliver to the Company (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Company
or Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or as reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  Without limiting the generality of the
foregoing, each Bank (or Assignee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver
to the Company and the Administrative Agent (or, in the case of a Participant,
to the Bank from which the related participation shall have been purchased) two
copies of U.S. Internal Revenue Service (“IRS”) Form W-8BEN or W-8BEN-E, as
applicable, Form W-8ECI, or Form W-8IMY (together with any applicable underlying
IRS forms) or, in the case of a Non‑U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN or a Form W-8BEN-E, as applicable, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non‑U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Company under this
Agreement.  Such forms shall be delivered by each Non‑U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the reasonable request of
the Company or the Administrative Agent.  In addition, each Non‑U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non‑U.S. Lender.  Each Non-U.S. Lender shall
promptly notify the Company and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Company (or any other form of certification adopted
by the U.S. taxing authorities for such purpose).  If a payment made to a Bank
would be subject to U.S. federal withholding imposed by FATCA if such Bank were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Company and the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Bank has complied with such Bank’s obligations
under FATCA or to

36

--------------------------------------------------------------------------------

 

determine the amount to deduct and withhold from such payment.  Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.  Notwithstanding any other provision of
this paragraph, a Non‑U.S. Lender shall not be required to deliver any form
pursuant to this paragraph that such Non‑U.S. Lender is not legally able to
deliver.

(e)Each Bank shall indemnify the Administrative Agent for the full amount of any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Bank and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good
faith.  A certificate as to the amount of such payment or liability delivered to
any Bank by the Administrative Agent shall be conclusive absent manifest error.

(f)If the Administrative Agent or any Bank determines, in its sole discretion,
that it has received a refund of any Non-Excluded Taxes or Other Taxes as to
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Company (but only to the extent of indemnity payments
made, and/or additional amounts paid, by the Company under this Section 2.17
with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Company, upon the written request of the Administrative Agent or such Bank,
agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Bank in the event the Administrative Agent or such
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent or any Bank
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Company or any other Person.

(g)The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.18Commitment Reductions and Mandatory Prepayments.  If on any date the Company
or any of its Subsidiaries shall receive Net Proceeds from a Designated Asset
Sale and if, after such Designated Asset Sale, the Company or any of its
Subsidiaries owns less than 65% of the Capital Stock of the Designated
Subsidiary subject to such Designated Asset Sale, the Commitments shall be
permanently reduced by an amount equal to 100% of the value of such Net
Proceeds, less any portion of such Net Proceeds reinvested by Company or any of
its Subsidiaries, as applicable, in Additional Assets within 180 days from the
applicable Designated Asset Sale from which such Net Proceeds were received (the
“Disposition Amount”); provided that, if immediately prior to giving effect to
such Designated Asset Sale, the Company and its Subsidiaries own in excess of
65% of the Capital Stock of the Designated Subsidiary that is subject to such
Designated Asset Sale, the “Disposition Amount” shall be limited to the portion
of the Net Proceeds attributable to the percentage of the Capital Stock of such
Designated Subsidiary sold, transferred, otherwise disposed of or issued, that
is equal to the difference

37

--------------------------------------------------------------------------------

 

between 65% and the percentage of the Capital Stock of such Designated
Subsidiary owned by the Company and its Subsidiaries after giving effect to such
Designated Asset Sale.  Any such reduction shall be accompanied by (x) a
prepayment of the Loans to the extent, if any, that the amount of the Loans then
outstanding exceeds the amount of the Commitments as reduced pursuant to this
Section 2.18 and (y) payment of the costs arising therefrom pursuant to Section
2.12.

2.19Defaulting Lender.  Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Bank is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.4;

(b)the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether all Banks, each affected Bank, or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 12.1), provided that any waiver, amendment or
modification that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date for the payment of principal or interest
owing to such Defaulting Lender hereunder, reduce the principal amount of any
obligation owing to such Defaulting Lender hereunder, reduce the amount of or
the rate or amount of interest on any amount owing to such Defaulting Lender or
of any fee payable to such Defaulting Lender hereunder, or alter the terms of
this proviso, will require the consent of such Defaulting Lender; and

(c)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (iii)
third, if so determined by the Administrative Agent and the Company, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Loans under this Agreement, (iv) fourth, to the payment
of any amounts owing to the Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (v) fifth, to the payment of any amounts owing to the Company as
a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement.

Notwithstanding Section 2.20, the Company may, upon not less than three Business
Days’ notice to a Defaulting Lender and the Administrative Agent (which the
Administrative Agent will promptly provide to the other Banks), terminate or
reduce the unused Commitment of such Defaulting Lender (without being required
to terminate or reduce the

38

--------------------------------------------------------------------------------

 

Commitments of other Banks); provided, that the Company may not terminate or
reduce such Commitment if after giving effect to such termination or reduction,
the aggregate principal amount of outstanding Loans would exceed the total
Commitments.  At any time after termination or reduction of a Defaulting
Lender’s unused Commitment, (i) the Company may identify one or more banks or
financial institutions willing to become a party to this Agreement as a Bank and
(ii) the Company may enter into an agreement with each such bank or financial
institution pursuant to which it shall become a Bank with a Commitment under
this Agreement, provided, that (a) the Administrative Agent approves the bank or
financial institution that is to become a Bank under this Agreement, (b) the
agreement pursuant to which such bank or financial institution becomes a party
to this Agreement shall be reasonably satisfactory to the Administrative Agent,
(c) such Defaulting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the banks or financial
institutions that become Banks hereunder (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (d) the aggregate amount of the new Commitments of banks or
financial institutions that become Banks hereunder pursuant to this sentence
does not exceed the amount of the terminated or reduced Commitment of the
Defaulting Lender.

In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Bank to
be a Defaulting Lender, then outstanding Loans of the Banks shall be readjusted
to reflect the inclusion of such Bank’s Commitment and on such date such Bank
shall purchase at par such of the Loans of the other Banks as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such Loans
in accordance with the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Bank’s Commitment; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Company while such Bank was a Defaulting
Lender; provided, further, that except to the extent otherwise expressly agreed
by the affected parties, a Bank’s ceasing to be a Defaulting Lender will not
constitute a waiver or release of any claim of any party hereunder arising from
such Bank’s having been a Defaulting Lender.

2.20Mitigation Obligations; Replacement of Banks.  (a) If any Bank requests
compensation under Section 2.16, or requires the Company to pay any additional
amount to any Bank or any Governmental Authority for the account of any Bank
pursuant to Section 2.17, then such Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.16 or 2.17, as the case may be, in
the future and (ii) if, in the sole good faith judgment of such Bank, would not
subject such Bank to any unreimbursed cost or expense, would not violate
applicable law or would not otherwise be materially disadvantageous to such
Bank.  The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

39

--------------------------------------------------------------------------------

 

(b)If any Bank requests compensation under Section 2.16, or if the Company is
required to pay any additional amount to any Bank or any Governmental Authority
for the account of any Bank pursuant to Section 2.17, or if any Bank is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Bank and the Administrative Agent, require such Bank to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.7), all of its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that (i) the Company shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Bank shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  In case such
Bank is a Defaulting Lender, each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee and that the Bank required to make such assignment need not be a party
thereto.

 

2.21Incremental Commitments.  (a)  The Company and any one or more Banks
(including New Banks) may from time to time agree that such Banks shall make,
obtain or increase the amount of their Commitments (“Incremental Commitments”),
by executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (i) the amount of such Incremental Commitment and
(ii) the Increased Facility Closing Date; provided that, immediately prior to
and after giving effect to any such increase in the Commitments (i) no Default
or Event of Default shall have occurred and be continuing and (ii) each of the
representations and warranties made by the Company in or pursuant to the Credit
Documents shall be true and correct in all material respects (or, if such
representations and warranties are qualified by materiality, in all respects) on
and as of such date as if made on and as of such date (except that any
representations and warranties which expressly relate to an earlier date shall
be true and correct in all material respects (or, if such representations and
warranties are qualified by materiality, in all respects) as of such earlier
date).  Notwithstanding the foregoing, (i) without the consent of the Required
Lenders, the aggregate amount of Incremental Commitments obtained after the
Restatement Effective Date pursuant to this paragraph shall not exceed
$100,000,000, (ii) without the consent of the Administrative Agent, each
increase effected pursuant to this paragraph shall be in a minimum amount of at
least $10,000,000 and (iii) all Incremental Commitments shall be documented
solely as an increase to the Commitments, all Loans under Incremental
Commitments (“Incremental Loans”) shall be identical to the Loans, and the terms
and provisions of the Incremental Commitments and Incremental Loans shall be no
more favorable than those applicable to the Commitments and Loans, respectively,
including, without limitation, in respect of any interest rate margin applicable
to any such Incremental Loans and any undrawn commitment fee payable to any Bank
or New Bank (as defined below) in connection with such Incremental
Commitments.  No Bank shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

40

--------------------------------------------------------------------------------

 

(b)Any additional bank, financial institution or other entity which, with the
consent of the Company and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Bank” under this Agreement in
connection with any transaction described in Section 2.21(a) shall execute a New
Bank Supplement (each, a “New Bank Supplement”), substantially in the form of
Exhibit F-2, whereupon such bank, financial institution or other entity (a “New
Bank”) shall become a Bank for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c)Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date, the Company shall borrow Loans under the relevant
increased Commitments from each Bank (including New Banks) participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar Tranche)
which would then have been outstanding from such Bank if (i) each such Type or
Eurodollar Tranche had been borrowed or effected on such Increased Facility
Closing Date and (ii) the aggregate amount of each such Type or Eurodollar
Tranche requested to be so borrowed or effected had been proportionately
increased.  The Eurodollar Rate applicable to any Eurodollar Loan borrowed
pursuant to the preceding sentence shall equal the Eurodollar Rate then
applicable to the Eurodollar Loans of the other Banks in the same Eurodollar
Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between the Company and the relevant
Bank).  If on such Increased Facility Closing Date there are any Loans
outstanding, the Administrative Agent shall take those steps which it deems, in
its sole discretion and in consultation with the Company, necessary and
appropriate to result in each Bank (including each New Bank) having a pro-rata
share of the outstanding Loans based on each such Bank’s Commitment Percentage
immediately after giving effect to such increase in Commitments.  

SECTION 3.RESERVED

SECTION 4.REPRESENTATIONS AND WARRANTIES

In order to induce the Banks to enter into this Agreement and to make the Loans
herein provided for, the Company hereby represents and warrants to the Banks and
the Administrative Agent that:

4.1Financial Condition.  The audited statements of financial condition of the
Company and its consolidated Subsidiaries as at December 31, 2017, December 31,
2018 and December 31, 2019, and the related consolidated statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report from Deloitte & Touche LLP,
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).

41

--------------------------------------------------------------------------------

 

4.2No Material Adverse Effect.  Except as disclosed in the SEC Filings, since
December 31, 2019, there has been no event or development that would reasonably
be expected to have a Material Adverse Effect.  

4.3Existence; Compliance with Law.  The Company (a) is a limited liability
company formed and validly existing under the Limited Liability Company Law of
the State of Delaware, or, if at any time after the Restatement Effective Date
the Company has changed its form of business organization to a corporate or
partnership form or has changed its jurisdiction of organization, is, on any
date on or after the effectiveness of such change upon which this representation
is made or deemed made, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the requisite
power and authority under such law to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged and (c) is duly qualified and in good standing under the laws
of each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification except where the failure to
so qualify or be in good standing would not reasonably be expected, in the
aggregate, to have a Material Adverse Effect.  Each of the Company’s Significant
Subsidiaries (x) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (y) has the requisite power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged and (z)
is duly qualified and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification except where the failure to so qualify or be in good
standing would not reasonably be expected, in the aggregate, to have a Material
Adverse Effect.  Each of the Company and its Significant Subsidiaries is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect.

4.4Power; Authorization; Enforceable Obligations.  The Company has the requisite
power and authority and the legal right to make, deliver and perform this
Agreement and the Notes and to borrow hereunder and has taken all necessary and
proper action to authorize the borrowings on the terms and conditions of this
Agreement and the Notes and to authorize the execution, delivery and performance
of this Agreement and the Notes by the Company.  No consent or authorization of,
filing with or other act by or in respect of any Governmental Authority, except
such as have been obtained or made and are in full force and effect, is required
by the Company in connection with the borrowings hereunder or with the
execution, delivery or performance of this Agreement or the Notes by the Company
or with the validity or enforceability of this Agreement or the Notes against
the Company.  This Agreement has been duly executed and delivered on behalf of
the Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at
law).  On the date of the initial Loans hereunder, each Note, if requested, will
have been duly executed and delivered on behalf of the Company and will
constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

42

--------------------------------------------------------------------------------

 

4.5No Legal Bar.  The execution, delivery and performance of this Agreement and
the Notes, the borrowings hereunder and the use of the proceeds thereof, (i)
will not violate (a) the organizational or governing documents of the Company or
any of its Significant Subsidiaries, (b) any other material Requirement of Law
or (c) any Contractual Obligation of the Company or of any of its Significant
Subsidiaries, and (ii) will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any Requirement of Law or Contractual Obligation, except with
respect to clauses (i)(c) and (ii) only, to the extent that any such violation
or creation or imposition of a Lien would not reasonably be expected to have, in
the aggregate, a Material Adverse Effect.  

4.6No Material Litigation.  Except as disclosed in the SEC Filings, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Significant Subsidiaries or
against any of its or their respective properties or revenues (a) with respect
to this Agreement or the Notes, or (b) which is reasonably likely to be
adversely determined and, if adversely determined, would reasonably be expected
to have, a Material Adverse Effect.  

4.7No Default.  Neither the Company nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation in any respect which would
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

4.8Ownership of Property; Liens.  Each of the Company and its Subsidiaries, if
any, has good title to or valid leasehold interests in all its real property,
and good title to or valid leasehold interests in all its other property,
except, in each case, for such exceptions as would not reasonably be expected to
have a Material Adverse Effect, and none of such property is subject to any Lien
prohibited by Section 7.3.

4.9Taxes.  Each of the Company and its Subsidiaries has filed or caused to be
filed all tax returns which to the knowledge of the Company are required to be
filed by it and has paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority except (a) those taxes the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or any of its Significant Subsidiaries, as the case may be,
or (b) to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

4.10Federal Regulations.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board.

43

--------------------------------------------------------------------------------

 

4.11ERISA.  Except as, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect:  (a) during the five-year period prior to the
date on which this representation is made or deemed made, (i) no Reportable
Event or non-exempt Prohibited Transaction has occurred with respect to any
Plan; (ii) no termination of a Single Employer Plan has occurred with respect to
which the liability remains unsatisfied and no Lien in favor of the PBGC has
arisen; (iii) there has been no failure to meet the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
with respect to any Single Employer Plan; and (iv) there has been no filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, no failure to make, by its due date, a required
installment under Section 430(j) of the Code with respect to any Single Employer
Plan, or failure by the Company or any Commonly Controlled Entity to make any
required contribution to a Multiemployer Plan; (b) the Company, each of its
Significant Subsidiaries and each Commonly Controlled Entity is in compliance in
all respects with the applicable provisions of ERISA and the Code relating to
Plans; (c) the present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Single Employer Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Single Employer Plan allocable to such accrued benefits and there has been no
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA); (d) neither the Company nor any Commonly Controlled Entity
has received from the PBGC or a plan administrator any notice relating to an
intention to terminate any Single Employer Plan or to appoint a trustee to
administer any Single Employer Plan under Section 4042 of ERISA; (e) neither the
Company nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in any liability under Section 4201 of ERISA; (f) neither the
Company nor any Commonly Controlled Entity has received any notice of a
determination that a Multiemployer Plan is Insolvent or in “endangered” or
“critical” status (within the meaning of Section 432(b) of the Code or Section
305(b) of ERISA); and (g) with respect to each Foreign Plan, there has been no
failure (i) to make or, if applicable, accrue in accordance with normal
accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Plan; (ii) to register, or loss
of good standing, with applicable regulatory authorities of any such Foreign
Plan required to be registered; or (iii) of any Foreign Plan to comply with any
material provisions of applicable law and regulations or with the material terms
of such Foreign Plan.

4.12Investment Company Act.  Neither the Company nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by a registered “investment
company”, within the meaning of the Investment Company Act of 1940, as
amended.  

4.13Significant Subsidiaries.  Except as disclosed in the SEC Filings or to the
Administrative Agent (who shall promptly notify the other Banks upon receipt of
such disclosure) by the Company in writing from time to time after the
Restatement Effective Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares or
interests in the Paris Subsidiaries that are owned by the Company’s French
managing directors or other employees of such subsidiaries) of any nature
relating to any Capital Stock of the Company or any of its Significant
Subsidiaries, except as created by this Agreement.

44

--------------------------------------------------------------------------------

 

4.14EEA Financial Institutions.  The Company is not an EEA Financial
Institution.

4.15Accuracy of Information, etc.  No statement or information contained in this
Agreement, the Beneficial Ownership Certification provided on or prior to the
Restatement Effective Date to the Administrative Agent in connection with this
Agreement or any other document, certificate or statement furnished by or on
behalf of the Company to the Administrative Agent or the Banks, or any of them,
for use in connection with the transactions contemplated by this Agreement,
contained as of the date such statement, information, document or certificate
was so furnished (as modified or supplemented by other information so
furnished), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
materially misleading in each case taken as a whole and in light of the
circumstances under which they were made; provided that, with respect to any
such statement or information with respect to projected financial information or
other projected results, the Company represents only that such information was
based upon good faith estimates and assumptions believed by management of the
Company to be reasonable at the time made, it being recognized by the Banks that
such information as it relates to future events is not to be viewed as fact and
that actual results during the period or periods covered by such information may
differ from the projected results set forth therein by a material amount.  

4.16Use of Proceeds.  (a) The proceeds of the Loans shall be used by the Company
for general corporate purposes.

(b)The Company will not use the proceeds of the Loans (i) to further an offer,
payment, promise to pay, or authorization of the payment of money, to any Person
in violation of applicable Sanctions; (ii) to fund, finance or facilitate any
activities, business or transaction of or with a Sanctioned Person or in a
Sanctioned Country, in violation of any applicable Sanctions; or (iii) for any
other purpose that would violate any applicable anti-corruption laws of
jurisdictions that have jurisdiction over the Company or any of its Subsidiaries
or that would violate any Sanctions.

4.17Sanctions, OFAC and Patriot Act.  (a) None of the Company, any of its
Subsidiaries, or any of the Company’s directors or officers, nor, to the
knowledge of the Company, any of its employees and agents or any directors,
officers, employees and agents of any of its Subsidiaries, is a Sanctioned
Person.  The Company, its Subsidiaries and, to the knowledge of the Company, the
directors, officers and employees of the Company and the Company’s Subsidiaries
are in compliance with applicable Sanctions in all material respects.

(b)The Company and each of its Subsidiaries is in compliance in all material
respects with (i) the United and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (the “USA Patriot Act”); and (ii) applicable anti-corruption laws of
jurisdictions that have jurisdiction over the Company or any of its
Subsidiaries, including the FCPA.

45

--------------------------------------------------------------------------------

 

(c)The Company and its Subsidiaries have instituted and maintain policies and
procedures reasonably designed to ensure compliance by the Company and its
Subsidiaries with applicable anti-corruption laws of jurisdictions that have
jurisdiction over the Company or any of its Subsidiaries, including the FCPA,
and applicable Sanctions, including OFAC Regulations.

 

SECTION 5.CONDITIONS PRECEDENT

5.1Conditions of Initial Loans.  The obligation of each Bank to make its initial
Loan hereunder and the effectiveness of this Agreement are subject to the
satisfaction of the following conditions precedent:

(a)Execution of Agreement.  The Administrative Agent shall have received this
Agreement, executed by an authorized officer of each Bank party hereto and by an
authorized officer of the Company.

(b)Notes.  The Administrative Agent shall have received a Note conforming to the
requirements hereof and executed by an authorized officer of the Company for
each Bank that has requested a Note prior to the Restatement Effective
Date.  The Administrative Agent shall promptly forward any such Notes to the
appropriate Banks.

(c)Existing Credit Agreement.  Prior to or substantially simultaneously with the
Restatement Effective Date, the Company shall have repaid all outstanding loans,
unpaid interest thereon and all fees and expenses owed thereunder.

(d)Legal Opinion.  The Administrative Agent shall have received (i) an opinion
of Cravath, Swaine & Moore LLP, special counsel to the Company, substantially in
the form of Exhibit B-1, (ii) an opinion of Scott D. Hoffman, Chief
Administrative Officer and General Counsel to the Company, substantially in the
form of Exhibit B-2, and (iii) and an opinion of Wilmer Cutler Pickering Hale
and Dorr LLP, substantially in the form of Exhibit B-3, each dated the
Restatement Effective Date and addressed to the Administrative Agent and the
Banks.

(e)Closing Certificate.  The Administrative Agent shall have received a Closing
Certificate of the Company dated the Restatement Effective Date, in a form
reasonably satisfactory to the Administrative Agent, with appropriate insertions
and attachments (including the certificate of formation and the operating
agreement of the Company) executed by an officer of the Company.

(f)Incumbency and Signatures.  The Administrative Agent shall have received a
certificate of an officer of the Company, dated the Restatement Effective Date,
as to the incumbency and signatures of the officers of the Company, duly
authorized to sign this Agreement, the Notes and any certificate or other
document required to be delivered pursuant thereto.

46

--------------------------------------------------------------------------------

 

(g)Fees.  The Administrative Agent shall have received all fees required to be
paid to it and each Bank under this Agreement on or prior to the Restatement
Effective Date.

(h)PATRIOT Act/KYC Requirements.  (i) The Administrative Agent and each Bank
shall have received, at least five days prior to the Restatement Effective Date,
all documentation and other information regarding the Company requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, to the extent requested in
writing of the Company at least 10 days prior to the Restatement Effective Date
and (ii) to the extent the Company qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the Restatement
Effective Date, any Bank that has requested, in a written notice to the Company
at least 10 days prior to the Restatement Effective Date, a Beneficial Ownership
Certification in relation to the Company shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Bank of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

5.2Conditions to All Loans.  The making by each Bank of any Loan hereunder (but
not the conversion or continuation of any Loan pursuant to Section 2.7) is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:

(a)Representations and Warranties.  The representations and warranties made by
the Company herein or which are contained in any certificate furnished at any
time under or in connection herewith (other than those representations and
warranties set forth in Sections 4.2 and 4.6 of this Agreement) shall be true
and correct in all material respects on and as of the Borrowing Date as if made
on and as of such date (it being understood and agreed that any representation
and warranty that (i) is qualified as to “materiality” or “Material Adverse
Effect” shall be true and correct (after giving effect to any qualification
therein) in all respects and (ii) by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loan to be made on such
Borrowing Date.

(c)Compliance Certificate.  Notwithstanding the fact that no Event of Default
has occurred and is continuing, if the Company has failed to comply with the
financial covenants set forth in Section 7.1 for any period of time, the Company
shall have delivered a Compliance Certificate substantially in the form of
Exhibit D.

 

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in clauses (a) and (b) of this Section have been satisfied.

47

--------------------------------------------------------------------------------

 

SECTION 6.AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan remains outstanding and unpaid or any other amounts (other than indemnities
and other contingent liabilities that survive the repayment of the Loans) is
owing to the Banks or the Administrative Agent hereunder, the Company shall and
(except in the case of delivery of financial information, reports and notices)
shall cause each Significant Subsidiary to:

6.1Financial Statements.  Furnish to the Administrative Agent for delivery to
each Bank:

(a)as soon as available, but in any event within 90 days after each December
31st or other date on which the annual audit of the Company is conducted, a copy
of the balance sheet of the Company and its consolidated Subsidiaries as at such
date and the related statement of income for the fiscal year then ended,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by independent certified
public accountants of nationally or regionally recognized standing; provided
that any such financial statements that are made available on the SEC’s EDGAR
system or the Company’s website shall be deemed delivered to the Administrative
Agent on the date such documents are made so available; and

(b)as soon as available, but in any event not later than 45 days after the end
of each of the first, second and third quarterly periods of each fiscal year of
the Company (which, for the avoidance of doubt, shall include the second
quarterly period of fiscal year 2020), the unaudited balance sheet of the
Company and its consolidated Subsidiaries as at the end of each such quarter and
the related unaudited statement of income of the Company and its consolidated
Subsidiaries for the fiscal year to date, certified by a Responsible Officer of
the Company with responsibility for financial reporting matters (subject to
normal year‑end audit adjustments); provided that any such financial statements
that are made available on the SEC’s EDGAR system or the Company’s website shall
be deemed delivered to the Administrative Agent on the date such documents are
made so available, and no such certification shall be required;

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail in accordance with GAAP applied
consistently throughout the period reflected therein (except as disclosed
therein), and in the case of clause (b) above, subject to normal year-end audit
adjustments and the absence of footnotes.  Notwithstanding anything to the
contrary in this Section 6.1, if financial statements for the Company shall no
longer be publicly available on the SEC’s EDGAR system or the Company’s website,
this Section 6.1 shall be deemed to be satisfied upon the delivery of financial
statements of Holdings.

48

--------------------------------------------------------------------------------

 

6.2Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Bank:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a certificate of an authorized financial officer of the
Company (i) stating that, to the best of such authorized financial officer’s
knowledge, there has not been any Default or Event of Default, and if such
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
quarterly computations with respect to compliance with Section 7.1 of this
Agreement; provided that such certificate will not be required to be provided in
connection with the second quarterly period of fiscal year 2020;

(b)[Reserved];

(c)[Reserved]; and

(d)promptly, such additional financial and other information (including such
documents and information required by bank regulatory authorities under
applicable “know-your-customer”, anti-terrorism and anti-money laundering rules
and regulations, including the USA PATRIOT Act), as the Banks may from time to
time reasonably request and which the Company is not expressly prohibited by law
or written contract from disclosing.

6.3Conduct of Business and Maintenance of Existence; Compliance.  (a) Continue
to engage in business of the same general type as now conducted by it and
preserve, renew and keep in full force and effect its existence (which, in the
case of the Company shall be as a duly formed and existing limited liability
company or, if the provisions set forth in the immediately succeeding sentence
have been satisfied, a duly organized and existing corporation or partnership),
except as otherwise expressly permitted under Section 7.4, (b) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business except where failure to take
such action would not reasonably be expected, in the aggregate, to have a
Material Adverse Effect and (c) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith would
not reasonably be expected, in the aggregate, to have a Material Adverse
Effect.  The Company may change the form of its business organization from
limited liability company to corporate form or to a limited partnership form
provided that (i) immediately upon giving effect to any such change, all
representations and warranties made by the Company under Section 4 hereof are
true and correct as if made at such time by the Company in such successor form
and (ii) upon or prior to the date of such change, the Company shall have
delivered to the Administrative Agent a certificate of the Company to such
effect and opinion satisfactory to the Administrative Agent with respect to the
assumption of all agreements, obligations and liabilities hereunder by the
Company in such successor form.  

6.4Maintenance of Property; Insurance.  Keep all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted and except where failure to do so would not reasonably be expected, in
the aggregate, to have a Material Adverse Effect; maintain insurance on all its
property in at least such amounts and

49

--------------------------------------------------------------------------------

 

against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business and of a similar
size; and furnish to the Administrative Agent, upon written request, evidence of
such insurance.

6.5Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in which full, true and correct entries in all
material respects shall be made of all dealings and transactions in relation to
its business and activities; and (b) if an Event of Default has occurred and is
continuing, or if the Administrative Agent reasonably believes that an Event of
Default will occur within a period of six months following the date of the
applicable determination, with the prior consent of the Company, which shall not
be unreasonably withheld (and not be required when any Event of Default has
occurred and is continuing but with reasonable prior notice), permit
representatives of any Bank to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired, and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Significant
Subsidiaries and with its independent certified public accountants.

6.6Notices.  Promptly give notice to the Administrative Agent and each Bank:

(a)of the occurrence of any Default or Event of Default upon any executive
officer of the Company or any Significant Subsidiary obtaining knowledge
thereof, such notice to be in the form required by Section 11.5;

(b)of any litigation or proceeding which may exist at any time between the
Company or any Subsidiary and any other person, which is reasonably likely to be
adversely determined and if adversely determined would have a Material Adverse
Effect;

(c)of the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event or non-exempt Prohibited Transaction resulting in liability in
excess of $25,000,000 with respect to any Plan, a failure to make any required
contribution to a Single Employer Plan or Multiemployer Plan, any determination
that any Single Employer Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA), the creation of any Lien in favor of the PBGC or a Plan, any withdrawal
from, or the termination or Insolvency of, any Multiemployer Plan or
determination that any Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status (within the meaning of Section 432(b) of the
Code or Section 305(b) of ERISA), or (ii) the institution of proceedings or the
taking of any other action by the PBGC or the Company or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination or Insolvency of, any Single Employer Plan or Multiemployer Plan or
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA) or that any Multiemployer Plan is, or is expected to be, in
“endangered” or “critical” status (within the meaning of Section 432(b) of the
Code or Section 305(b) of ERISA); and

50

--------------------------------------------------------------------------------

 

(d) of any other development that has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action, if any, the Company proposes to
take with respect thereto.

SECTION 7.NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan remains outstanding and unpaid or any other amounts (other than indemnities
and other contingent liabilities that survive the repayment of the Loans) is
owing to the Banks or the Administrative Agent hereunder, the Company shall not,
and shall not permit any of its Significant Subsidiaries to, directly or
indirectly:

7.1Financial Condition Covenants.

(a)Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter, commencing with the fiscal quarter ended
September 30, 2020, to be greater than 3.25 to 1.00; provided that the
Consolidated Leverage Ratio may be greater than 3.25:1.00 for two (consecutive
or non-consecutive) quarters so long as it is not greater than 3.50:1.00 as of
the last day of any such quarter.

(b)Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio for the period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter, commencing with the fiscal quarter ended
September 30, 2020, to be less than 3.00 to 1.00.

7.2Limitation on Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)Indebtedness arising under this Agreement or the Notes;

(b)Indebtedness of any Wholly Owned Subsidiary of the Company to the Company or
any other Wholly Owned Subsidiary of the Company;

(c)Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.2 and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness;

(d)Indebtedness of the Company;

(e)secured Broker-Dealer Indebtedness (including that of LFNY) and Indebtedness
of Lazard Frères Banque; provided that after giving effect to the incurrence of
any unsecured Indebtedness by Lazard Frères Banque or LFNY, as the case may be,
permitted under this Section 7.2(e), the aggregate of its unencumbered assets
shall exceed the aggregate of its unsecured Indebtedness;

51

--------------------------------------------------------------------------------

 

(f)Indebtedness of a Subsidiary acquired after the Restatement Effective Date or
a corporation or other entity merged into or consolidated with the Company or
any Subsidiary after the Restatement Effective Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger or consolidation and is not
created in contemplation of such event and where such acquisition, merger or
consolidation is permitted by this Agreement and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (whether such Permitted
Refinancing Indebtedness is incurred substantially concurrently with the
consummation of such acquisition, merger or consolidation or thereafter);
provided that, immediately after giving effect to the acquisition or assumption
of such Indebtedness (other than Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness), the Company shall be in pro forma compliance with
the financial covenant set forth in Section 7.1(a);

(g)[Reserved];

(h)additional Capital Lease Obligations in an aggregate principal amount not to
exceed $40,000,000 at any one time outstanding;

(i)purchase money Indebtedness incurred by any Subsidiary of the Company prior
to or within 270 days of the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding;

(j)[Reserved];

(k)Indebtedness in connection with Permitted Receivables Financings in an
aggregate principal amount not to exceed $50,000,000 at any one time
outstanding;

(l)Indebtedness in respect of letters of credit issued for the account of the
Subsidiaries (other than letters of credit issued as guaranties for Indebtedness
of the Company and its Subsidiaries);

(m) Subordinated Indebtedness of any of the Subsidiaries;

(n)additional Indebtedness of any of the Subsidiaries in an aggregate principal
amount (for all Subsidiaries) not to exceed $250,000,000 at any one time
outstanding, which, for the avoidance of doubt, may include Indebtedness of any
Subsidiary incurred in order to finance the improvement of, or secured by a
mortgage or other Lien on, any or all of the Paris Properties, and any Permitted
Refinancing Indebtedness in respect thereof; provided that, immediately after
giving effect to the incurrence of such additional Indebtedness, the Company
shall be in pro forma compliance with the financial covenant set forth in
Section 7.1(a);

52

--------------------------------------------------------------------------------

 

(o)Guarantee Obligations of the Subsidiaries in respect of Indebtedness of the
Company or its Subsidiaries so long as the incurrence of such Indebtedness is
permitted under this Agreement; and

(p)Specified Non-Recourse Indebtedness.

7.3Limitation on Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except:

(a)Liens created, incurred or assumed by any Subsidiary of the Company which is
a registered broker-dealer upon assets owned by such Subsidiary or held for such
Subsidiary’s account to secure Trade Debt;

(b)Liens for taxes, assessments, governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP;

(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

(d)(i) pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation, (ii) licenses,
sublicenses, leases or subleases granted in the ordinary course of business not
interfering in any material respect with the business of the Company or any of
its Subsidiaries, (iii) Liens arising from UCC financing statements regarding
operating leases and (iv) Liens on securities that are the subject of repurchase
agreements constituting Cash Equivalents;

(e)Liens incurred or pledges or deposits made to secure the performance of bids,
tenders, sales contracts, trade contracts (other than for borrowed money),
leases, statutory and other obligations required by law, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f)easements, rights‑of‑way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate; are not
substantial, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Company and its Subsidiaries taken as a whole;

(g)Liens on real property, leasehold improvements and equipment of the Company
securing Specified Non-Recourse Indebtedness and/or Specified Recourse
Indebtedness;

(h)any judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 9;

53

--------------------------------------------------------------------------------

 

(i)purchase money Liens on property acquired or held by the Company or any
Subsidiary in the ordinary course of business to secure the purchase price of
such property or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such property or other
Lien existing on any such property or assets at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price); provided, however, that no such Lien shall extend to
or cover any property other than property being acquired, constructed on or
improved;

(j)any assignment of an account or chattel paper (i) as part of the sale of the
business out of which such account or chattel paper arose, (ii) for the purpose
of collection only, (iii) under a contract to an assignee who is also to do the
performance under such contract or (iv) in whole or partial satisfaction of
pre-existing Indebtedness;

(k)any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any of the Liens permitted by clause (i)
above upon the same real property or assets theretofore subject thereto without
increase in the amount of Indebtedness secured thereby;

(l)any Lien on any property or asset (or proceeds therefrom) that is existing
prior to the acquisition thereof by the Company or any Subsidiary or on any
property or asset of any Person that becomes a Subsidiary after the Restatement
Effective Date that is existing prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Company or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(m)(i) any Lien securing Indebtedness permitted under Sections 7.2(b) (only to
the extent required under Requirements of Law), 7.2(e) or 7.2(k) and (ii) any
Lien on all or any portion of the Paris Properties or assets located thereon
securing Indebtedness permitted under Section 7.2(n);

(n)any Lien securing Indebtedness permitted under Sections 7.2(h) and 7.2(i) on
property acquired or held by the Company or any Subsidiary solely for the
purpose of financing the acquisition, construction or improvement of such
property (including any such property made the subject of a Capital Lease
Obligation) or other Lien existing on any such property or assets at the time of
such acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price); provided, however, that no
such Lien shall extend to or cover any property other than the property being
acquired, constructed on or improved or subject to such Capital Lease
Obligation;

(o)Liens existing on the Restatement Effective Date set forth on Schedule 7.2;
and

54

--------------------------------------------------------------------------------

 

(p)other Liens securing Indebtedness or other obligations not prohibited under
Section 7.2 in an aggregate principal amount outstanding not to exceed
$50,000,000 at any time outstanding.

7.4Limitation on Fundamental Changes.  Consummate any merger, amalgamation,
statutory share exchange or consolidation or similar transaction (collectively,
to “Merge” or a “Merger”, as applicable) involving the Company and its
Significant Subsidiaries, or a sale or other disposition of all or substantially
all of the assets of Company and its Subsidiaries taken as a whole (any of the
foregoing, a “Business Combination”), except that:

(a)any Subsidiary of the Company may Merge with or into the Company or enter
into a Business Combination with the Company (provided that the Company shall be
the continuing or surviving person) or Merge with or into, or enter into a
Business Combination with, any other Subsidiary;

(b)so long as no Default exists or would result therefrom, any Merger of a
Significant Subsidiary, the purpose of which is to effect an asset sale or
disposition permitted under this Agreement and not constituting a sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole; and

(c)any Business Combination shall be permitted if: (A) more than 50% of,
respectively, the outstanding equity interests in, and more than 50% of the
combined voting power of the then outstanding voting interests entitled to vote
generally in the election of directors or similar governing body, as the case
may be, of the person resulting from such Business Combination (including,
without limitation, a person which as a result of such transaction owns Holdings
or all or substantially all of Holdings’ assets either directly or through one
or more subsidiaries) shall be owned by persons who are the beneficial owners of
the Company immediately prior to such Business Combination, and (B) no Change in
Control shall occur.

7.5RESERVED.

7.6RESERVED.

7.7Clauses Restricting Subsidiary Distributions.  Other than pursuant to the
Senior Note Indentures, enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Significant
Subsidiary of the Company to (a) make Restricted Payments in respect of any
Capital Stock of such Significant Subsidiary held by, or pay any Indebtedness
owed to, the Company or any other Subsidiary of the Company, (b) make loans or
advances to, or other Investments in, the Company or any other Subsidiary of the
Company or (c) transfer any of its assets to the Company or any other Subsidiary
of the Company, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions imposed by law, by any self-regulatory
organizations or existing under this Agreement, (ii) any restrictions with
respect to a Significant Subsidiary imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Significant Subsidiary, (iii)
restrictions and conditions with respect to a Person that is not a Significant
Subsidiary on the Restatement Effective Date, which

55

--------------------------------------------------------------------------------

 

restrictions and conditions are in existence at the time such Person becomes a
Significant Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Significant Subsidiary, (iv)
restrictions and conditions no more restrictive than those in the Senior Note
Indentures, (v) restrictions and conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness, and
(vi) customary provisions in leases and other contracts restricting the
assignment thereof.

7.8Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock (or equivalent) of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of the Company or any of
its Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any of the Company or any Subsidiary
(collectively, “Restricted Payments”), if, at the time thereof and immediately
after giving effect thereto, a Default or Event of Default shall have occurred
and be continuing.  Notwithstanding the foregoing, the Company and each
Subsidiary may make the following Restricted Payments:

(a)amounts necessary for tax distributions in accordance with Article VI of the
Company’s operating agreement as in effect as of the Restatement Effective Date;

 

(b)distributions made in accordance with the Company’s operating agreement, as
in effect as of the Restatement Effective Date, in respect of profit
participation interests;

 

(c)Restricted Payments made by any Subsidiary of the Company to the Company or
any other Subsidiary of the Company or ratably with respect to its Capital
Stock;

(d)pro rata distributions to any holders of Capital Stock in a joint venture;

(e)Restricted Payments necessary for any parent of the Company to pay operating
expenses attributable to the Company and other similar corporate overhead costs
and expenses incurred in the ordinary course of business which are attributable
to the Company;

 

(f)Restricted Payments made by the Company or by any Significant Subsidiary of
the Company, in connection with the purchase of Holdings Capital Stock in an
amount equal to 100% of Holdings Capital Stock that the Company or Holdings
expects to ultimately issue pursuant to any equity compensation plan authorized
and approved by the Board of Directors of Holdings or the Company in respect of
year-end incentive compensation attributable to the prior year;

 

(g)dividend payments to employees holding Capital Stock received upon the
exercise of compensation options under a benefit plan; and

 

56

--------------------------------------------------------------------------------

 

(h)Restricted Payments made in connection with the Lazard Asset Management
Equity Plan.

 

7.9Disposition of Designated Subsidiaries.  Enter into any Designated Asset
Sale, if, after giving effect to such Designated Asset Sale, the Company shall
own, directly or indirectly, Capital Stock of any Designated Subsidiary
representing less than a majority of (a) the Capital Stock of such Designated
Subsidiary, (b) the Capital Stock of such Designated Subsidiary entitled to vote
generally in the election of directors or (c) the right to receive dividends or
other distributions from such Designated Subsidiary.

SECTION 8.RESERVED

SECTION 9.EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)The Company shall fail to pay any principal of any Loan when any such amount
becomes due in accordance with the terms hereof; or to pay any interest on any
Loan, or any other amount payable hereunder, within five days after such
interest or other amount becomes due in accordance with the terms hereof; or

(b)Any representation or warranty made by the Company herein or pursuant hereto
or which is contained in any certificate or other document furnished at any time
under or in connection with this Agreement shall prove to have been incorrect in
any material respect on or as of the date made; or

(c)The Company shall default in the observance or performance of any agreement
contained in Section 6.3(a) (with respect to the existence of the Company only),
Section 6.6(a) or in Section 7 (other than, so long as there are no Loans
outstanding under this Agreement, Section 7.1); or

(d)The Company shall default in the observance of the financial covenants set
forth in Section 7.1 on the last day of any fiscal quarter on which there are no
Loans outstanding under this Agreement and such default shall continue
unremedied at the end of the next succeeding fiscal quarter; or

(e)The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs (a)
through (d) of this Section), and such default shall continue unremedied for a
period of 30 days following notice thereof by the Administrative Agent to the
Company; or

(f)The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Loans)
in excess of $50,000,000 beyond the period of grace, if any, provided in the
instrument or agreement (or any extension of such period granted to the Company)
under which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or

57

--------------------------------------------------------------------------------

 

condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness in excess of $50,000,000 to become due prior to
its stated maturity; or

(g)(i) Any Person shall engage in any non-exempt Prohibited Transaction
involving any Plan; (ii) any failure to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of the Company or any of its
Significant Subsidiaries or any Commonly Controlled Entity; (iii) a filing shall
be made pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, or there shall be a failure by the Company or any Commonly
Controlled Entity to make by its due date a required contribution to any Single
Employer Plan or Multiemployer Plan; (iv) a determination shall be made that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); (v) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the Banks’ reasonable opinion,
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (vi) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA; (vii) the Company, any of its Significant Subsidiaries or any
Commonly Controlled Entity shall, or shall be reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan or there shall be a determination that any Multiemployer Plan
is, or is expected to be, in “endangered” or “critical” status (within the
meaning of Section 432(b) of the Code or Section 305(b) of ERISA); (viii) with
respect to any Foreign Plan, there shall occur (A) a failure to make or, if
applicable, accrue in accordance with normal accounting practices, any employer
or employee contributions required by applicable law or by the terms of such
Foreign Plan, (B) a failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Plan required to be registered; or
(C) a failure of any Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign Plan;
or (ix) any other similar event or condition shall occur or exist with respect
to a Plan; and in each case in clauses (i) through (ix) above, such event or
condition, together with all other such events or conditions, if any, could
subject the Company or any Significant Subsidiary to any tax, penalty or other
liabilities that, in the aggregate, would have a Material Adverse Effect; or

(h)One or more judgments or decrees shall be entered against the Company or any
of its Significant Subsidiaries involving in the aggregate a liability (not paid
or to the extent not covered by insurance) of $50,000,000 or more and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

58

--------------------------------------------------------------------------------

 

(i)(i) the Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
of its Significant Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Company or any of
its Significant Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
the Company or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Company or any of its Significant Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Company or any of its Significant Subsidiaries shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(j)a Change in Control shall occur.

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (i) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Company.

59

--------------------------------------------------------------------------------

 

SECTION 10.RESERVED

SECTION 11.THE ADMINISTRATIVE AGENT

11.1Appointment.  Each Bank hereby irrevocably designates and appoints Citibank,
N.A., as the Administrative Agent of such Bank under this Agreement, and
irrevocably authorizes Citibank, N.A., as the Administrative Agent for such
Bank, to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with the Banks, and no implied covenants,
function, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent.  

11.2Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement by or through agents or attorneys‑in‑fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys‑in‑fact selected by it with reasonable
care.

11.3Exculpatory Provisions.  Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement (except for its or such
Person’s own gross negligence, bad faith or willful misconduct), or (ii)
responsible in any manner to the Banks for any recitals, statements,
representations or warranties made by the Company or any officer thereof
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the Notes or for any failure of the Company to perform its obligations
hereunder.  The Administrative Agent shall not be under any obligation to the
Banks to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Company. The Administrative Agent will not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Credit Document or applicable law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any bankruptcy or
insolvency proceeding or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any bankruptcy or
insolvency proceeding.

11.4Reliance by Agent.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of

60

--------------------------------------------------------------------------------

 

legal counsel (including, without limitation, counsel to the Company),
independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first receive such
advice or concurrence of the Banks as it deems appropriate or it shall first be
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the Notes in
accordance with a request of the Banks, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Banks and all future
holders of the Notes.

11.5Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default” or “notice of event of
default”, as the case may be.  In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Banks.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Banks
jointly; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Banks.

11.6Non‑Reliance on Administrative Agent.  Each Bank expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys‑in‑fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Company, shall be deemed to
constitute any representation or warranty by the Administrative Agent to such
Bank.  Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Company and made its
own decision to make its Loans hereunder and enter into this Agreement.  Each
Bank also represents that it will, independently and without reliance upon the
Administrative Agent, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Company.  Except for notices, reports and other
documents expressly required to be furnished to the Banks by the Administrative
Agent hereunder, the Administrative Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Company which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or Affiliates.

61

--------------------------------------------------------------------------------

 

11.7Indemnification.  Each Bank agrees to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Company and without
limiting the obligation of the Company to do so), ratably according to the
amount of its original Commitment and the amount of the original Commitment of
the Administrative Agent, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including without
limitation at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, or any documents contemplated by or referred
to herein or the transactions contemplated hereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that the Banks shall not be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from the Administrative
Agent’s gross negligence or willful misconduct.  The agreements in this Section
shall survive the payment of the Notes and all other amounts payable hereunder.

11.8Agent in Its Individual Capacity.  The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Company as though the Administrative Agent were not
the Administrative Agent hereunder.  With respect to its Loans made or renewed
by it and any Note issued to it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include the Administrative Agent in its individual capacity.

11.9Successor Agent.  The Administrative Agent may resign as Administrative
Agent upon 10 days’ notice to the Company and the Banks.  If the Administrative
Agent shall resign as Administrative Agent under this Agreement, then the Banks
shall appoint a successor agent, which successor agent shall be subject to
approval by the Company and the Administrative Agent, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement or any holders of
the Notes.  After any retiring Agent’s resignation hereunder as Administrative
Agent, the provisions of this Section 11.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

SECTION 12.MISCELLANEOUS

12.1Amendments and Waivers.  Neither this Agreement, any Note, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section.  The Required Lenders and the Company or,
with the written consent of the Required Lenders, the Administrative Agent and
the Company may, from time to time, (a) enter into written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Agreement or changing in any manner the rights of the Banks or of the
Company hereunder or (b) waive, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the

62

--------------------------------------------------------------------------------

 

requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Bank’s
Commitment, eliminate or reduce the voting rights of any Bank under this Section
12.1, amend, modify or waive any provision of Section 2.10 (except for the
reduction of Commitments pursuant to Section 2.19 or the reduction, in
connection with an amendment approved by the Required Lenders, of the Commitment
of any Bank that does not consent to such amendment if such reduction of the
non-consenting Banks was approved by such amendment) or 12.7 (only if such
amendment or modification makes the assignment and participation provisions more
restrictive to the Bank), in each case without the written consent of each Bank
directly affected thereby; (ii) reduce any percentage specified in the
definition of Required Lenders without the written consent of all Banks; or
(iii) amend, modify or waive any provision of Section 11 without the written
consent of the Administrative Agent.  Any such waiver and any such amendment,
supplement or modification shall be binding upon the Company, the Banks, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Company, the Banks and the Administrative Agent shall be restored to
their former position and rights hereunder, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

12.2Notices.  (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered by hand, or when deposited in the mail,
postage prepaid, or, in the case of facsimile notice, when sent, confirmation
received, addressed as follows in the case of the Company, the Banks or the
Administrative Agent, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

The Company:

 

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10112

Attention: Chief Financial Officer

Facsimile: (212) 632-6670

E-mail Address: evan.russo@lazard.com

 

With a copy to:

 

Lazard Group LLC

30 Rockefeller Plaza

New York, New York 10112

Attention: Group Treasurer

Facsimile: (212) 632-6670

E-mail Address: patrick.cullen@lazard.com

63

--------------------------------------------------------------------------------

 

 

and:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attention: Stephen Kessing

Facsimile: (212) 474-3700

E-mail Address: skessing@cravath.com

 

 

The Administrative Agent:

 

Citibank, N.A.

1 Penns Way

OPS 2/2, Global Loans

New Castle, DE 19720

Attention:  Agency Operations

Facsimile: (646) 274-5080

Telephone:  (302) 894-6010

E-mail Address: AgencyABTFSupport@citi.com

E-mail Address Disclosure Team (Financial Reporting):  GlAgentOfficeOps@Citi.com

E-mail Address Investor Relations Team (investor inquiries only): 
global.loans.support@citi.com

 

The Banks: address, facsimile number, electronic mail address or telephone
number specified in the Bank’s Administrative Questionnaire, a form supplied by
the Administrative Agent, or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by the Bank in a notice
to the Administrative Agent provided that any notice, request or demand to or
upon the Administrative Agent or any Bank pursuant to Sections 2.6, 2.7, 2.8 and
2.9 shall not be effective until received.

(b)The Company hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default under
the Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of the Agreement and/or any borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.  In addition, the Company
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Credit Documents but only to the extent requested by
the Administrative Agent.

64

--------------------------------------------------------------------------------

 

 

(c)The Company further agrees that the Administrative Agent may make the
Communications available to the Banks by posting the Communications on Debt
Domain or a substantially similar electronic transmission systems (the
“Platform”).

 

(d)The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth in paragraph (b) of this
Section shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Credit Documents.  Each Bank agrees
that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Bank for purposes of the Credit
Documents.  Each Bank agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Bank’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address.

 

(e)Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

12.3No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder or under the Notes, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided or
provided in the Notes are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

12.4Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

12.5Payment of Expenses.  The Company agrees (a) to pay or reimburse the
Administrative Agent and the Lead Arranger for all its reasonable and documented
out‑of‑pocket costs and expenses incurred in connection with the syndication,
preparation and execution, and any amendments or modifications or waivers of the
provisions of this Agreement and any other documents prepared in connection
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of one counsel (and, if necessary, one local counsel per jurisdiction) to the
Lead Arranger and the Administrative Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Company prior to the Restatement Effective Date (in the case of amounts to be
paid on the Restatement Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, (b) to pay or reimburse each Bank and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement and any such other documents,
including the reasonable fees and disbursements of one counsel (and, if
necessary, one local counsel per jurisdiction) to each Bank and of one

65

--------------------------------------------------------------------------------

 

counsel (and, if necessary, one local counsel per jurisdiction) to the
Administrative Agent, (c) to pay, indemnify, and hold each Bank, the Lead
Arranger and the Administrative Agent harmless from, any and all recording and
filing fees, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this Agreement
and any such other documents, and (d) to pay, indemnify, and hold each Bank, the
Lead Arranger and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
syndication (but solely with respect to the Lead Arranger and its officers,
directors, employees, affiliates, agents and controlling persons), execution,
delivery, enforcement, performance and administration of this Agreement and any
such other documents, including any of the foregoing relating to the use of
proceeds of the Loans and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against the
Company under this Agreement (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Company shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a court of
competent jurisdiction to have resulted from the willful misconduct, bad faith
or gross negligence of such Indemnitee.  All amounts due under this Section 12.5
shall be payable promptly after written demand therefor.  Statements payable by
the Company pursuant to this Section 12.5 shall be submitted to the address of
the Company set forth in Section 12.2, or to such other Person or address as may
be hereafter designated by the Company in a written notice to the Administrative
Agent.  The agreements in this Section 12.5 shall survive repayment of the Loans
and all other amounts payable hereunder.  The Banks shall endeavor in good faith
to limit the number of counsel retained by them to avoid duplication of
expenses.

12.6Confidentiality.  The Banks shall not disclose any information that the
Company or any of its Subsidiaries furnishes to the Banks, other than (a) as
required by any law, rule or regulation or judicial process (in which case,
except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental or bank regulatory authority
exercising examination or regulatory authority that is not specific to the
Company or any of its Subsidiaries, such Bank shall inform the Company promptly
thereof to the extent permitted by law, rule or regulation or judicial process),
(b) as requested by any state, federal or foreign authority or examiner
regulating banks or banking (in which case, except with respect to any routine
or ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority that is not specific to the Company or any of its Subsidiaries, such
Bank shall inform the Company promptly thereof to the extent permitted by law or
regulation), (c) to actual or proposed (with the consent of the Company)
assignees, transferees and participants; provided that any such disclosure and
any such proposed assignee, transferee or participant agrees to treat
confidentially all such information and to use such information solely for the
purpose of evaluating whether to become an assignee, transferee or participant,
as the case may be, (d) to its Affiliates and its or their directors, officers,
employees, agents, advisors and attorneys on a confidential and “need to know”
basis (e) the existence of this Agreement and information about this Agreement
to market data collectors, similar service providers to the lending industry and

66

--------------------------------------------------------------------------------

 

service providers to the Administraive Agent and the Banks in connection with
the administration of this Agreement and the other Credit Documents and (f) to
the extent such information becomes (A) publicly available other than as a
result of a breach of this Section 12.6 or (B) available to the Administrative
Agent, any Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company.

12.7Successors and Assigns; Participations and Assignments.  (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Company may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Bank (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Bank may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Administrative
Agent’s and each Bank’s Affiliates and their respective directors, officers,
employees, agents and advisors) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A)the Company (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Company shall be required (x) for an assignment
to an affiliate of a Bank from such Bank or (y) if an Event of Default under
Sections 9(a) or (i) has occurred; and

 

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Loan to a
Bank, an affiliate of a Bank or an Approved Fund (as defined below).

 

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Bank, an affiliate of a Bank or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Bank Commitments or Loans hereunder, the amount of the Commitments or Loans of
the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that such
amounts shall be aggregated in respect of each Bank and its affiliates or
Approved Funds, if any;

 

67

--------------------------------------------------------------------------------

 

(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived by the Administrative
Agent in its discretion); provided that only a single processing and recordation
fee shall be payable in respect of multiple contemporaneous assignments to
Approved Funds with respect to any Bank; and

 

(C)the Assignee, if it shall not be a Bank, shall deliver to the Administrative
Agent an administrative questionnaire.

 

For the purposes of this Section 12.7, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Bank, (b) an
affiliate of a Bank or (c) an entity or an affiliate of an entity that
administers or manages a Bank.

 

No assignment will be made to any Defaulting Lender or any of its subsidiaries
except for as set forth in Section 2.19(c).  

 

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.12, 2.16, 2.17 and
12.5).  Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 12.7 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitments of, and principal amount of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Company,
the Administrative Agent and the Banks may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

 

68

--------------------------------------------------------------------------------

 

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Bank and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.  The Administrative Agent shall
promptly notify the Company of the effectiveness of any assignment under this
Section.

 

(c)(i)Any Bank may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Bank’s obligations under this Agreement
shall remain unchanged, (B) such Bank shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Company, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Bank
directly affected thereby pursuant to the proviso to the second sentence of
Section 12.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Company agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.16 and 2.17 to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.8(b) as though it were a
Bank, provided such Participant shall be subject to Section 12.8(a) as though it
were a Bank.  Each Bank that sells a participation, acting solely for this
purpose as an agent of the Company, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive, and such Bank and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  No Participant shall be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d) as if it were
a Bank.  

 

69

--------------------------------------------------------------------------------

 

(d)Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Bank as a party hereto.

(e)The Company, upon receipt of written notice from the relevant Bank, agrees to
issue Notes to any Bank requiring Notes to facilitate transactions of the type
described in paragraph (d) above.      

(f)By executing and delivering an Assignment and Assumption, the assigning Bank
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning Bank
warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Commitment and
the outstanding balances of its Loans, in each case without giving effect to
assignments thereof that have not become effective, are as set forth in such
Assignment and Assumption; (ii) except as set forth in clause (i) above, such
assigning Bank makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or any other instrument or document furnished
pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the foregoing, or
the financial condition of the Company or the performance or observance by the
Company of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto or thereto; (iii) each of the assignee and
the assignor represents and warrants that it is legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of any amendments or consents
entered into prior to the date of such Assignment and Assumption and copies of
the most recent financial statements delivered pursuant to Section 6.1 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption; (v)
such assignee will independently and without reliance upon the Administrative
Agent, such assigning Bank or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agents on its behalf and to exercise such powers under this Agreement as are
delegated to them by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations that by the terms of
this Agreement are required to be performed by it as a Bank.    

12.8Adjustments; Right of Setoff.  (a)  If any Bank (a “Benefited Bank”) shall
at any time receive any payment of all or part of its Loans or interest thereon
(whether voluntarily or involuntarily, pursuant to events or proceedings of the
nature referred to in Section 9(i), or otherwise) in a greater proportion than
any such payment to any other Bank (other than a Bank that is a Defaulting
Lender at such time), if any, in respect of such other Bank’s Loans, or interest
thereon, such Benefited Bank shall purchase for cash from the other Bank such
portion of such other Bank’s Loans as shall be necessary to cause such Benefited
Bank to share the

70

--------------------------------------------------------------------------------

 

excess payment ratably with the other Bank; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such Benefited
Bank, such purchase shall be rescinded, and the purchase price returned, to the
extent of such recovery, but without interest.  The Company agrees that any Bank
so purchasing a portion of the other Bank’s Loans may exercise all rights of
payment with respect to such portion as fully as if such Bank were the direct
holder of such portion.

(b)If an Event of Default shall have occurred and be continuing, in addition to
any rights and remedies of the Banks provided by law, each Bank shall have the
right, without notice to the Company, any such notice being expressly waived by
the Company to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Company (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Bank, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of the Company; provided, however, that no Defaulting
Lender shall have any rights under this Section.  Each Bank agrees promptly to
notify the Company and the Administrative Agent after any such application made
by such Company; provided that the failure to give such notice shall not affect
the validity of such application.

12.9WAIVERS OF JURY TRIAL

THE COMPANY AND THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

12.10  Submission to Jurisdiction; Waivers.  The Company hereby irrevocably and
unconditionally:

 

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, as the
case may be at its address set forth in Section 12.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

71

--------------------------------------------------------------------------------

 

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

12.11Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include electronic signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other state
laws based on the Uniform Electronic Transactions Act, and the parties hereto
consent to conduct the transactions contemplated hereunder by electronic means.

12.12  Governing Law.  This Agreement and the Notes and the rights and
obligations of the parties under this Agreement and the Notes shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

12.13  USA Patriot Act.  Each Bank hereby notifies the Company that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such Bank
to identify the Company in accordance with the USA PATRIOT Act.

12.14  Amendment and Restatement.  This Agreement amends and restates the
Existing Credit Agreement. All references made to the Existing Credit Agreement
in any Credit Document or in any other instrument or document shall, without
more, be deemed to refer to this Agreement. On and after the Restatement
Effective Date, (i) the Existing Credit Agreement and the other “Credit
Documents” under the Existing Credit Agreement shall terminate and have no
further force and effect (other than those obligations and liabilities that
expressly survive the termination of the Existing Credit Agreement) and (ii) the
Existing Credit Agreement shall be amended and restated in the form of this
Agreement and the Existing Credit Agreement and the other “Credit Documents”
thereunder shall be replaced in full by this Agreement and the other Credit
Documents.

72

--------------------------------------------------------------------------------

 

12.15  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among the parties hereto
with respect to the subject matter hereof, each party hereto acknowledges that
any liability of any Affected Financial Institution arising under any Credit
Document may be subject to the Write-Down and Conversion Powers of any
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of an applicable Resolution
Authority.

In the event a Bank has been notified by an applicable Resolution Authority that
it has been or may be subject to a Bail-In Action, it shall immediately notify
the Administrative Agent and the Company.

[Remainder of Page Intentionally Left Blank]

 

 

73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

 

 

LAZARD GROUP LLC

 

 

 

 

 

 

 

By:

/s/Evan L. Russo

 

 

Name:  Evan L. Russo

 

 

Title:  Chief Financial Officer

 




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent and as a Bank

 

 

 

 

 

 

 

By:

/s/ Maureen Maroney

 

 

Name: Maureen Maroney

 

 

Title: Vice President

 




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

State Street Bank and Trust Company,

as Bank

 

 

 

 

 

 

 

By:

/s/ Timothy Cronin

 

 

Name: Timothy Cronin

 

 

Title: Vice President

 




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

The Bank of New York Mellon,

as Bank

 

 

 

 

 

 

 

By:

/s/ Adim Offurum

 

 

Name: Adim Offurum

 

 

Title: Vice President

 




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

HSBC Bank USA, N.A.,

as Bank

 

 

 

 

 

 

 

By:

/s/ Michael Flynn

 

 

Name: Michael Flynn

 

 

Title: Director

 




[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

 

The Northern Trust Company,

as Bank

 

 

 

 

 

 

 

By:

/s/ Patrick J. Power

 

 

Name: Patrick J. Power

 

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 